ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2010-07-22_ADV_01_NA_00_FR.txt.         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


CCORDANCE WITH INTERNATIONAL LAW
       OF THE UNILATERAL
  DECLARATION OF INDEPENDENCE
      IN RESPECT OF KOSOVO

      ADVISORY OPINION OF 22 JULY 2010




               2010
        COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRE| TS,
     AVIS CONSULTATIFS ET ORDONNANCES


CONFORMITEu AU DROIT INTERNATIONAL
        DE LA DE
               u CLARATION
   UNILATE
         u RALE D’INDEu PENDANCE
       RELATIVE AU KOSOVO

     AVIS CONSULTATIF DU 22 JUILLET 2010

                         Official citation :
 Accordance with International Law of the Unilateral Declaration
    of Independence in Respect of Kosovo, Advisory Opinion,
                   I.C.J. Reports 2010, p. 403




                   Mode officiel de citation :
  Conformité au droit international de la déclaration unilatérale
      d’indépendance relative au Kosovo, avis consultatif,
                  C.I.J. Recueil 2010, p. 403




                                           Sales number
SN 0074-4441
BN 978-92-1-071107-4
                                           No de vente :   997

                            22 JULY 2010

                        ADVISORY OPINION




ACCORDANCE WITH INTERNATIONAL LAW
        OF THE UNILATERAL
   DECLARATION OF INDEPENDENCE
       IN RESPECT OF KOSOVO




CONFORMITEu AU DROIT INTERNATIONAL
        DE LA DE
               u CLARATION
   UNILATE
         u RALE D’INDEu PENDANCE
       RELATIVE AU KOSOVO




                           22 JUILLET 2010

                         AVIS CONSULTATIF

                       TABLE DES MATIE
                                     v RES
                                                                  Paragraphes

ALITÉS                                                                   1-16
. COMPÉTENCE ET POUVOIR DISCRÉTIONNAIRE                                 17-48
  A. Compétence                                                         18-28
  B. Pouvoir discrétionnaire                                            29-48
. PORTÉE ET SENS DE LA QUESTION POSÉE                                   49-56
. CONTEXTE FACTUEL                                                      57-77
  A. La résolution 1244 (1999) du Conseil de sécurité et les règle-
     ments pertinents de la MINUK                                       58-63
  B. Les principaux événements survenus avant le 17 février 2008
     dans le cadre du processus de détermination du statut final        64-73
  C. Les événements survenus le 17 février 2008 et par la suite         74-77
. QUESTION DE LA CONFORMITÉ DE LA DÉCLARATION D’INDÉPEN-
  DANCE AU DROIT INTERNATIONAL                                         78-121
  A. Le droit international général                                     79-84
  B. La résolution 1244 (1999) du Conseil de sécurité et le cadre
     constitutionnel de la MINUK établi en vertu de cette réso-
     lution                                                            85-121
     1. Interprétation de la résolution 1244 (1999) du Conseil de
        sécurité                                                       94-100
     2. Question de la conformité de la déclaration d’indépen-
        dance à la résolution 1244 (1999) du Conseil de sécurité
        et aux mesures adoptées en vertu de celle-ci                  101-121
        a) L’identité des auteurs de la déclaration d’indépen-
            dance                                                     102-109
        b) La question de la violation éventuelle par les auteurs
            de la déclaration d’indépendance de la résolution 1244
            (1999) du Conseil de sécurité ou des mesures adoptées
            en vertu de celle-ci                                      110-121
. CONCLUSION GÉNÉRALE                                                    122
SPOSITIF                                                                 123




                                                                           4

             COUR INTERNATIONALE DE JUSTICE

                               ANNÉE 2010                                              2010
                                                                                     22 juillet
                                                                                    Rôle général
                               22 juillet 2010                                        no 141



CONFORMITEu AU DROIT INTERNATIONAL
        DE LA DE
               u CLARATION
   UNILATE
         u RALE D’INDEu PENDANCE
       RELATIVE AU KOSOVO



Compétence de la Cour pour donner l’avis consultatif demandé.
Paragraphe 1 de l’article 65 du Statut — Paragraphe 1 de l’article 96 de la
 arte — Pouvoir de l’Assemblée générale de solliciter des avis consulta-
s — Articles 10 et 11 de la Charte — Affirmation selon laquelle l’Assemblée
nérale aurait outrepassé la compétence que lui confère la Charte — Para-
aphe 1 de l’article 12 de la Charte — Autorisation de demander un avis
nsultatif non limitée par l’article 12.
Question sur laquelle un avis consultatif est demandé devant nécessairement
nstituer une « question juridique » — Affirmation selon laquelle l’acte consis-
nt à proclamer l’indépendance est régi par le droit constitutionnel interne —
 ur pouvant répondre à la question posée en se fondant sur le droit interna-
 nal sans avoir à examiner le droit interne — Aspects politiques d’une ques-
 n ne lui ôtant pas son caractère juridique — Non-pertinence pour la Cour des
 tifs politiques qui pourraient avoir inspiré une demande ou des conséquences
 itiques que pourrait avoir son avis.
Cour compétente pour donner l’avis consultatif demandé.

                                    * *

Pouvoir discrétionnaire de la Cour de décider s’il échet de donner un avis.
Intégrité de la fonction judiciaire de la Cour — Seules des « raisons décisives »
uvant conduire la Cour à refuser d’exercer sa fonction judiciaire — Non-
 tinence pour l’exercice par la Cour de son pouvoir discrétionnaire des motifs
ant inspiré les Etats à l’origine d’une résolution portant demande d’avis
nsultatif — Organe dont émane la demande d’avis devant lui-même détermi-
  le but, l’utilité et les conséquences politiques de celui-ci.
Délimitation des pouvoirs respectifs du Conseil de sécurité et de l’Assemblée

                                                                               5

 nérale — Nature de l’engagement du Conseil de sécurité au regard du
  sovo — Article 12 de la Charte n’interdisant pas à l’Assemblée générale
  gir en réponse à des menaces pour la paix et la sécurité internationales dont
 Conseil de sécurité est saisi — Assemblée générale ayant pris des mesures
 atives à la situation au Kosovo.
 Absence de raisons décisives pour la Cour d’user de son pouvoir discrétion-
  re de ne pas donner d’avis consultatif.

                                    * *

 Portée et sens de la question posée.
 Libellé de la question formulée dans la résolution 63/3 de l’Assemblée générale
  Pouvoir de la Cour de clarifier la question posée — Inutilité de reformuler la
 estion posée par l’Assemblée générale — Cour devant établir l’identité des
  eurs de la déclaration d’indépendance pour le bon exercice de sa fonction
  iciaire — Assemblée générale n’ayant pas eu l’intention de poser des li-
 tes à la liberté de la Cour de trancher ce point — Tâche de la Cour consis-
  t à déterminer si la déclaration a été adoptée en violation ou non du droit
 ernational.

                                    * *

 Contexte factuel.
 Cadre pour une administration intérimaire du Kosovo institué par le Conseil
  sécurité — Résolution 1244 (1999) du Conseil de sécurité — Création de la
  ssion d’administration intérimaire des Nations Unies au Kosovo
MINUK) — Rôle du représentant spécial du Secrétaire général — Les « qua-
   piliers » du régime de la MINUK — Le cadre constitutionnel pour une admi-
 tration autonome provisoire — Relations entre les institutions provisoires
  dministration autonome et le représentant spécial du Secrétaire général.
 Principaux événements survenus dans le cadre du processus de détermination
  statut final — Désignation par le Secrétaire général d’un envoyé spécial aux
 s du processus de détermination du statut futur du Kosovo — Principes direc-
  rs du groupe de contact — Echec du processus consultatif — Proposition glo-
  e de règlement portant statut du Kosovo présentée par l’envoyé spé-
  l — Echec des négociations sur le statut futur du Kosovo tenues sous les
 spices de la troïka — Elections visant à désigner les membres de l’Assemblée
  Kosovo tenues le 17 novembre 2007 — Adoption de la déclaration d’indépen-
 nce le 17 février 2008.

                                    * *

 Question de la conformité au droit international de la déclaration d’indépen-
 nce.
 Absence d’interdiction des déclarations d’indépendance suivant la pratique
   Etats — Affirmation selon laquelle l’interdiction des déclarations unila-
 ales d’indépendance figurerait implicitement dans le principe de l’intégrité
 ritoriale — Portée du principe de l’intégrité territoriale limitée à la sphère
   relations interétatiques — Interdiction générale ne pouvant être déduite
  la pratique du Conseil de sécurité relative aux déclarations d’indépendance

                                                                              6

 Questions relatives à la portée du droit à l’autodétermination et à l’existence
 n droit de « sécession-remède » sortant du cadre de celle posée par l’Assem-
 e générale.
Droit international général ne comportant aucune interdiction applicable aux
clarations d’indépendance — Déclaration d’indépendance du 17 février 2008
 yant pas violé le droit international général.
La résolution 1244 du Conseil de sécurité et le cadre constitutionnel — Réso-
ion 1244 (1999) imposant des obligations juridiques internationales et faisant
rtie du droit international applicable — Cadre constitutionnel revêtant un
  actère juridique international — Cadre constitutionnel faisant partie de
rdre juridique spécifique créé en vertu de la résolution 1244 (1999) — Cadre
nstitutionnel réglementant les questions qui relèvent du droit interne — Pou-
 rs de supervision du représentant spécial du Secrétaire général — Résolu-
n 1244 (1999) du Conseil de sécurité et cadre constitutionnel tous deux en
 ueur et applicables le 17 février 2008 — Aucun d’eux ne contenant de clause
 xtinction ni n’ayant été abrogé — Poursuite de l’exercice de ses fonctions au
 sovo par le représentant spécial du Secrétaire général.
Résolution 1244 (1999) du Conseil de sécurité et cadre constitutionnel comme
sant partie du droit international à considérer pour répondre à la question
umise à la Cour.
Interprétation des résolutions du Conseil de sécurité — Présences internatio-
 es civile et de sécurité au Kosovo établies par la résolution 1244
999) — Suspension temporaire de l’exercice par la Serbie des pouvoirs
coulant de la souveraineté dont elle demeure titulaire sur le territoire du
 sovo — Régime intérimaire établi par la résolution 1244 (1999) — Objet
but de la résolution 1244 (1999).
Identité des auteurs de la déclaration d’indépendance — Question de savoir si
   déclaration d’indépendance constituait un acte de l’Assemblée du
 sovo — Auteurs de la déclaration n’ayant pas eu l’intention d’agir dans le
dre du régime intérimaire d’administration autonome du Kosovo — Auteurs
 la déclaration s’étant engagés à respecter les obligations internationales du
 sovo — Texte albanais original de la déclaration n’indiquant pas que celle-ci
 t l’œuvre de l’Assemblée du Kosovo — Silence du représentant spécial du
crétaire général — Auteurs de la déclaration d’indépendance ayant agi de
ncert en qualité de représentants du peuple du Kosovo hors du cadre de
dministration provisoire.
Question de savoir si les auteurs de la déclaration d’indépendance ont agi en
 lation ou non de la résolution 1244 (1999) du Conseil de sécurité — Résolu-
n 1244 (1999) du Conseil de sécurité s’adressant aux Etats Membres de
 rganisation des Nations Unies et aux organes des Nations Unies — Aucune
 igation spécifique imposée à d’autres acteurs — Résolution ne comportant
cune disposition concernant le statut final du Kosovo — Conseil de sécurité ne
tant pas réservé le règlement définitif de la situation au Kosovo — Résolu-
n 1244 (1999) du Conseil de sécurité ne faisant pas obstacle à une proclama-
n de l’indépendance du Kosovo par les auteurs de la déclaration du
  février 2008 — Déclaration d’indépendance n’ayant pas violé la résolu-
n 1244 (1999) du Conseil de sécurité.
Déclaration d’indépendance n’émanant pas des institutions provisoires d’admi-
 tration autonome — Déclaration d’indépendance n’ayant pas violé le cadre
nstitutionnel.
Adoption de la déclaration d’indépendance n’ayant violé aucune règle appli-
ble du droit international.

                                                                              7

                         AVIS CONSULTATIF

ésents : M. OWADA, président ; M. TOMKA, vice-président ; MM. KOROMA,
         AL-KHASAWNEH, BUERGENTHAL, SIMMA, ABRAHAM, KEITH, SEPÚLVEDA-
         AMOR, BENNOUNA, SKOTNIKOV, CANÇADO TRINDADE, YUSUF, GREEN-
         WOOD, juges ; M. COUVREUR, greffier.



Sur la conformité au droit international de la déclaration unilatérale d’indé-
ndance relative au Kosovo,
LA COUR,
ainsi composée,
donne l’avis consultatif suivant :
1. La question sur laquelle un avis consultatif est demandé à la Cour est
oncée dans la résolution 63/3 que l’Assemblée générale des Nations Unies (ci-
rès l’Assemblée générale) a adoptée le 8 octobre 2008. Par une lettre datée du
octobre 2008 et reçue au Greffe par télécopie le 10 octobre 2008, dont l’ori-
  al est parvenu au Greffe le 15 octobre 2008, le Secrétaire général de l’Orga-
 ation des Nations Unies a officiellement communiqué à la Cour la décision
 se par l’Assemblée générale de lui soumettre cette question pour avis consul-
 if. Des copies certifiées conformes des versions anglaise et française de la
 olution étaient jointes à cette lettre. La résolution se lit comme suit :

     « L’Assemblée générale,
     Tenant compte des buts et principes des Nations Unies,
     Ayant à l’esprit les fonctions et les pouvoirs que lui confère la Charte
  des Nations Unies,
     Rappelant que, le 17 février 2008, les institutions provisoires d’adminis-
  tration autonome du Kosovo ont déclaré l’indépendance du Kosovo de la
  Serbie,
     Consciente du fait que cet acte a suscité des réactions diverses de la part
  des Membres de l’Organisation des Nations Unies quant à la question de
  savoir s’il était conforme à l’ordre juridique international actuel,
     Décide, conformément à l’article 96 de la Charte des Nations Unies,
  de demander à la Cour internationale de Justice, en application de l’ar-
  ticle 65 de son Statut, de donner un avis consultatif sur la question
  suivante :
        « La déclaration unilatérale d’indépendance des institutions provi-
     soires d’administration autonome du Kosovo est-elle conforme au droit
     international ? » »
2. Par lettres en date du 10 octobre 2008, le greffier a notifié la requête pour
 s consultatif à tous les Etats admis à ester devant la Cour, conformément au
ragraphe 1 de l’article 66 du Statut.
3. Par ordonnance en date du 17 octobre 2008, la Cour a décidé que l’Orga-
 ation des Nations Unies et ses Etats Membres étaient susceptibles de fournir
s renseignements sur cette question, conformément au paragraphe 2 de l’ar-

                                                                              8

 e 66 du Statut. Par la même ordonnance, la Cour a fixé respectivement au
 avril 2009 la date d’expiration du délai dans lequel des exposés écrits pour-
 ent lui être présentés sur cette question, et au 17 juillet 2009 la date d’expira-
 n du délai dans lequel les Etats ou organisations ayant présenté des exposés
 its pourraient présenter des observations écrites sur les autres exposés écrits,
nformément au paragraphe 4 de l’article 66 du Statut.
La Cour a par ailleurs décidé que, la déclaration unilatérale d’indépendance
  17 février 2008 faisant l’objet de la question qui lui était soumise pour avis
nsultatif, les auteurs de cette déclaration étaient susceptibles de fournir des
nseignements sur la question. En conséquence, la Cour a en outre décidé de
  inviter à lui soumettre des contributions écrites, dans les mêmes délais.

4. Par lettres en date du 20 octobre 2008, le greffier a informé l’Organisation
s Nations Unies et ses Etats Membres des décisions de la Cour et leur a fait
 ir copie de l’ordonnance. Par lettre datée du même jour, le greffier a informé
 auteurs de la déclaration d’indépendance susvisée des décisions de la Cour et
 r a fait tenir copie de l’ordonnance.
5. Conformément au paragraphe 2 de l’article 65 du Statut, le Secrétaire
néral de l’Organisation des Nations Unies a communiqué à la Cour, le
 janvier 2009, un dossier contenant des documents pouvant servir à élucider
 question qui a ensuite été publié sur le site Internet de la Cour.
6. Dans le délai fixé par la Cour à cette fin, des exposés écrits ont été déposés,
on l’ordre de réception, par : la République tchèque, la France, Chypre, la
 ine, la Suisse, la Roumanie, l’Albanie, l’Autriche, l’Egypte, l’Allemagne, la
ovaquie, la Fédération de Russie, la Finlande, la Pologne, le Luxembourg,
 Jamahiriya arabe libyenne, le Royaume-Uni, les Etats-Unis d’Amérique,
 Serbie, l’Espagne, la République islamique d’Iran, l’Estonie, la Norvège,
  Pays-Bas, la Slovénie, la Lettonie, le Japon, le Brésil, l’Irlande, le Dane-
 rk, l’Argentine, l’Azerbaïdjan, les Maldives, la Sierra Leone et la Bolivie. Les
teurs de la déclaration unilatérale d’indépendance ont déposé une contribu-
 n écrite. Le 21 avril 2009, le greffier a communiqué des copies des exposés
 its et de la contribution écrite à tous les Etats ayant présenté un exposé écrit,
 si qu’aux auteurs de la déclaration unilatérale d’indépendance.
7. Le 29 avril 2009, la Cour a décidé d’autoriser le dépôt d’un exposé écrit
r la République bolivarienne du Venezuela, présenté le 24 avril 2009, soit
rès l’expiration du délai pertinent. Le 15 mai 2009, le greffier a communiqué
s copies de cet exposé écrit à tous les Etats ayant présenté un exposé écrit,
 si qu’aux auteurs de la déclaration unilatérale d’indépendance.
8. Par lettres en date du 8 juin 2009, le greffier a informé l’Organisation des
 tions Unies et ses Etats Membres que la Cour avait décidé de tenir des
diences, qui s’ouvriraient le 1er décembre 2009, au cours desquelles ils pour-
 ent présenter oralement des exposés et observations, qu’ils aient ou non
posé des exposés écrits et, le cas échéant, des observations écrites. L’Organi-
 ion des Nations Unies et ses Etats Membres ont été priés de faire connaître
  Greffe, le 15 septembre 2009 au plus tard, s’ils entendaient prendre part
x audiences. Il était en outre précisé dans les lettres que les auteurs de la dé-
 ration unilatérale d’indépendance pourraient présenter une contribution
ale.
Par lettre datée du même jour, le greffier a informé les auteurs de la décla-
 ion unilatérale d’indépendance de la décision de la Cour de tenir des au-
 nces, et les a priés de lui faire connaître, dans le même délai, s’ils entendaient
endre part aux audiences.

                                                                                 9

9. Dans le délai fixé par la Cour à cette fin, des observations écrites ont été
posées, selon l’ordre de réception, par : la France, la Norvège, Chypre, la Ser-
  , l’Argentine, l’Allemagne, les Pays-Bas, l’Albanie, la Slovénie, la Suisse, la
 livie, le Royaume-Uni, les Etats-Unis d’Amérique et l’Espagne. Les auteurs
   la déclaration unilatérale d’indépendance ont présenté une contribution
  ite se rapportant aux exposés écrits.
10. Dès réception des observations écrites et de la contribution écrite sus-
diquées, le greffier en a communiqué des copies, le 24 juillet 2009, à tous les
ats ayant présenté des exposés écrits ainsi qu’aux auteurs de la déclaration
 ilatérale d’indépendance.
11. Par lettres en date du 30 juillet 2009, le greffier a communiqué à l’Orga-
 ation des Nations Unies, ainsi qu’à tous ses Etats Membres n’ayant pas par-
  pé à la procédure écrite, des copies de tous les exposés écrits et observations
  ites, ainsi que des contributions écrites des auteurs de la déclaration unila-
 ale d’indépendance.
12. Par lettres en date du 29 septembre 2009, le Greffe a fait tenir le calen-
 er détaillé des audiences à ceux qui avaient manifesté, dans le délai fixé par
 Cour à cet effet, leur intention de prendre part à la procédure orale.

13. Conformément à l’article 106 du Règlement, la Cour a décidé de rendre
cessible au public le texte des exposés écrits et des observations écrites qui lui
t été présentés, ainsi que le texte des contributions écrites des auteurs de la
claration unilatérale d’indépendance, à la date d’ouverture de la procédure
ale.
14. Au cours d’audiences tenues du 1er au 11 décembre 2009, la Cour a
 endu en leurs exposés oraux et dans l’ordre suivant :

ur la République       S. Exc. M. Dušan T. Bataković, docteur en histoire de
de Serbie :               l’Université Paris-Sorbonne (Paris IV), ambassadeur
                          de la République de Serbie auprès de la République
                          française, directeur adjoint de l’Institut des études
                          balkaniques et maître assistant à l’Université de Bel-
                          grade, chef de délégation,
                       M. Vladimir Djerić, S.J.D. (Michigan), avocat au cabi-
                          net Mikijelj, Janković & Bogdanović à Belgrade,
                          conseil et avocat,
                       M. Andreas Zimmermann, LL.M. (Harvard), profes-
                          seur de droit international à l’Université de Pots-
                          dam, directeur du centre des droits de l’homme de
                          l’Université de Potsdam, membre de la Cour perma-
                          nente d’arbitrage, conseil et avocat,
                       M. Malcolm N. Shaw, Q.C., professeur de droit inter-
                          national à l’Université de Leicester (Royaume-Uni),
                          titulaire de la chaire Robert Jennings, conseil et avo-
                          cat,
                       M. Marcelo G. Kohen, professeur de droit internatio-
                          nal à l’Institut de hautes études internationales et du
                          développement de Genève, membre associé de l’Ins-
                          titut de droit international, conseil et avocat,

                       M. Saša Obradović, inspecteur général au ministère
                        des affaires étrangères, chef adjoint de délégation ;

                                                                               10

ur les auteurs        M. Skender Hyseni, chef de délégation,
de la déclaration     sir Michael Wood, K.C.M.G., membre du barreau
unilatérale              d’Angleterre et membre de la Commission du droit
d’indépendance :         international, conseil,
                      M. Daniel Müller, chercheur au Centre de droit inter-
                         national de Nanterre (CEDIN), Université de Paris
                         Ouest, Nanterre-La Défense, conseil,
                      M. Sean D. Murphy, professeur de droit à l’Université
                         George Washington, titulaire de la chaire de recher-
                         che Patricia Roberts Harris, conseil ;
ur la République      S. Exc. M. Gazmend Barbullushi, ambassadeur extra-
d’Albanie :              ordinaire et plénipotentiaire de la République
                         d’Albanie auprès du Royaume des Pays-Bas, conseil,

                      M. Jochen A. Frowein, M.C.L., directeur émérite de
                       l’Institut Max Planck pour le droit internatio-
                       nal, professeur émérite de l’Université de Heidel-
                       berg, membre de l’Institut de droit international,
                       conseil,
                      M. Terry D. Gill, professeur de droit militaire à l’Uni-
                       versité d’Amsterdam et professeur associé de droit
                       international     public à l’Université d’Utrecht,
                       conseil ;
ur la République      Mme Susanne Wasum-Rainer, conseiller juridique du
 édérale               ministère fédéral des affaires étrangères (Berlin) ;
d’Allemagne :
ur le Royaume         S. Exc. M. Abdullah A. Alshaghrood, ambassadeur
d’Arabie saoudite :     du Royaume d’Arabie saoudite auprès du Royaume
                        des Pays-Bas, chef de délégation ;
ur la République      S. Exc. Mme Susana Ruiz Cerutti, ambassadeur,
argentine :             conseiller juridique du ministère des affaires étran-
                        gères, du commerce international et du culte, chef de
                        délégation ;
ur la République      S. Exc. M. Helmut Tichy, ambassadeur, conseiller juri-
d’Autriche :             dique adjoint au ministère fédéral des affaires euro-
                         péennes et internationales ;
ur la République      S. Exc. M. Agshin Mehdiyev, ambassadeur, représen-
d’Azerbaïdjan :         tant permanent de l’Azerbaïdjan auprès de l’Organi-
                        sation des Nations Unies ;
ur la République      S. Exc. Mme Elena Gritsenko, ambassadeur de la Répu-
du Bélarus :             blique du Bélarus auprès du Royaume des Pays-
                         Bas, chef de délégation ;
ur l’Etat             S. Exc. M. Roberto Calzadilla Sarmiento, ambassa-
plurinational           deur de l’Etat plurinational de Bolivie auprès du
de Bolivie :            Royaume des Pays-Bas ;
ur la République      S. Exc. M. José Artur Denot Medeiros, ambassadeur
 édérative              de la République fédérative du Brésil auprès du
du Brésil :             Royaume des Pays-Bas ;

                                                                           11

ur la République    M. Zlatko Dimitroff, S.J.D., directeur du département
de Bulgarie :          du droit international au ministère des affaires étran-
                       gères, chef de délégation ;
ur la République    M. Thomas Barankitse, attaché juridique, conseil,
du Burundi :        M. Jean d’Aspremont, professeur associé à l’Université
                       d’Amsterdam et chargé de cours invité à l’Université
                       catholique de Louvain, conseil ;
ur la République    S. Exc. Mme Xue Hanqin, ambassadeur auprès de
populaire              l’Association des nations de l’Asie du Sud-Est
de Chine :             (ASEAN), conseiller juridique du ministère des affai-
                       res étrangères, membre de la Commission du droit
                       international, membre de l’Institut de droit interna-
                       tional, chef de délégation ;
ur la République    S. Exc. M. James Droushiotis, ambassadeur de la Répu-
de Chypre :            blique de Chypre auprès du Royaume des Pays-Bas,

                    M. Vaughan Lowe, Q.C., membre du barreau d’Angle-
                       terre, professeur de droit international à l’Université
                       d’Oxford, titulaire de la chaire Chichele, conseil et
                       avocat,
                    M. Polyvios G. Polyviou, conseil et avocat ;
ur la République    S. Exc. Mme Andreja Metelko-Zgombić, ambassadeur,
de Croatie :           conseiller juridique principal du ministère des affai-
                       res étrangères et de l’intégration européenne ;
ur le Royaume       S. Exc. M. Thomas Winkler, ambassadeur, sous-secré-
du Danemark :          taire d’Etat aux affaires juridiques au ministère des
                       affaires étrangères, chef de délégation ;
ur le Royaume       Mme Concepción Escobar Hernández, conseiller juridi-
d’Espagne :            que et chef du département du droit international au
                       ministère des affaires étrangères et de la coopération,
                       chef de délégation et avocat ;
ur les Etats-Unis   M. Harold Hongju Koh, conseiller juridique du dépar-
d’Amérique :           tement d’Etat, chef de délégation et avocat ;
ur la Fédération    S. Exc. M. Kirill Gevorgian, ambassadeur, chef du
de Russie :            département des affaires juridiques au ministère des
                       affaires étrangères, chef de délégation ;
                       me
ur la République    M Päivi Kaukoranta, directeur général du service
de Finlande :          des affaires juridiques au ministère des affaires étran-
                       gères,
                    M. Martti Koskenniemi, professeur à l’Université
                       d’Helsinki ;
                       me
ur la République    M Edwige Belliard, directeur des affaires juridiques
 française :           au ministère des affaires étrangères et européennes,
                    M. Mathias Forteau, professeur à l’Université de
                       Paris Ouest, Nanterre-La Défense ;
ur le Royaume       S.A.R. le prince Zeid Raad Zeid Al-Hussein, ambassa-
hachémite              deur du Royaume hachémite de Jordanie auprès des
de Jordanie :          Etats-Unis d’Amérique, chef de délégation ;

                                                                            12

ur le Royaume         M. Rolf Einar Fife, directeur général du département
de Norvège             des affaires juridiques au ministère des affaires étran-
                       gères, chef de délégation ;
ur le Royaume         Mme Liesbeth Lijnzaad, conseiller juridique du minis-
des Pays-Bas :         tère des affaires étrangères ;

ur la Roumanie :   M. Bogdan Aurescu, secrétaire d’Etat au ministère des
                      affaires étrangères,
                   M. Cosmin Dinescu, directeur général des affaires juri-
                      diques du ministère des affaires étrangères ;
ur le Royaume-Uni M. Daniel Bethlehem, Q.C., conseiller juridique du
de Grande-Bretagne    ministère des affaires étrangères et du Common-
et d’Irlande          wealth, représentant du Royaume-Uni de Grande-
du Nord :             Bretagne et d’Irlande du Nord, conseil et avocat,
                   M. James Crawford, S.C., professeur de droit interna-
                      tional à l’Université de Cambridge, titulaire de la
                      chaire Whewell, membre de l’Institut de droit inter-
                      national, conseil et avocat ;
ur la République   M. Alejandro Fleming, secrétaire d’Etat aux affaires
bolivarienne          européennes au ministère du pouvoir populaire pour
du Venezuela :        les relations extérieures ;
ur la République   S. Exc. Mme Nguyen Thi Hoang Anh, docteur en droit,
socialiste            directeur général du département du droit interna-
du Viet nam :         tional et des traités internationaux au ministère des
                      affaires étrangères.
15. Des membres de la Cour ont posé des questions aux participants à la
océdure orale ; plusieurs d’entre eux y ont répondu par écrit, ainsi qu’ils en
aient été priés, dans le délai prévu à cet effet.
16. M. le juge Shi a pris part à la procédure orale ; il a par la suite démis-
nné de ses fonctions de membre de la Cour à compter du 28 mai 2010.

                                  * * *

             I. COMPÉTENCE ET POUVOIR DISCRÉTIONNAIRE

17. Lorsqu’elle est saisie d’une demande d’avis consultatif, la Cour
 it commencer par déterminer si elle a compétence pour donner l’avis
mandé et, dans l’affirmative, examiner s’il existe une quelconque raison
 ur elle, sur la base de son appréciation discrétionnaire, de refuser
exercer une telle compétence en l’espèce (Licéité de la menace ou de
mploi d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996 (I),
 232, par. 10 ; Conséquences juridiques de l’édification d’un mur dans le
 ritoire palestinien occupé, avis consultatif, C.I.J. Recueil 2004 (I),
 144, par. 13).

                             A. Compétence
18. La Cour commencera donc par rechercher si elle a compétence

                                                                            13

 ur donner l’avis consultatif demandé par 1’Assemblée générale le
octobre 2008. La Cour tient le pouvoir de donner des avis consultatifs
  paragraphe 1 de l’article 65 de son Statut, aux termes duquel

  « [l]a Cour peut donner un avis consultatif sur toute question juridi-
  que, à la demande de tout organe ou institution qui aura été autorisé
  par la Charte des Nations Unies ou conformément à ses dispositions
  à demander cet avis ».
19. Appliquant cette disposition, la Cour a indiqué que :
  « pour qu[’elle] ait compétence, il faut que l’avis consultatif soit
  demandé par un organe dûment habilité à cet effet conformément à
  la Charte, qu’il porte sur une question juridique et que, sauf dans le
  cas de l’Assemblée générale et du Conseil de sécurité, cette question
  se pose dans le cadre de l’activité de cet organe » (Demande de réfor-
  mation du jugement no 273 du Tribunal administratif des Nations
  Unies, avis consultatif, C.I.J. Recueil 1982, p. 333-334, par. 21).

20. Il appartient à la Cour de s’assurer que la demande d’avis consul-
 if émane d’un organe des Nations Unies ou d’une institution spéciali-
e ayant compétence pour ce faire. L’Assemblée générale est autorisée à
mander un avis consultatif en vertu de l’article 96 de la Charte, qui dis-
 se que :
    « 1. [l]’Assemblée générale ou le Conseil de sécurité peut deman-
  der à la Cour internationale de Justice un avis consultatif sur toute
  question juridique.
    2. Tous autres organes de l’Organisation et institutions spéciali-
  sées qui peuvent, à un moment quelconque, recevoir de l’Assemblée
  générale une autorisation à cet effet ont également le droit de deman-
  der à la Cour des avis consultatifs sur des questions juridiques qui se
  poseraient dans le cadre de leur activité. »
21. Bien que le paragraphe 1 de l’article 96 confère à l’Assemblée géné-
 e le pouvoir de demander un avis consultatif « sur toute question juri-
que », la Cour a parfois, par le passé, donné certaines indications quant
a relation entre la question faisant l’objet d’une demande d’avis consul-
 if et les activités de l’Assemblée générale (Interprétation des traités de
ix conclus avec la Bulgarie, la Hongrie et la Roumanie, première phase,
 s consultatif, C.I.J. Recueil 1950, p. 70 ; Licéité de la menace ou de
mploi d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996 (I),
 232-233, par. 11-12 ; Conséquences juridiques de l’édification d’un mur
ns le territoire palestinien occupé, avis consultatif, C.I.J. Recueil
04 (I), p. 145, par. 16-17).
22. La Cour relève que, aux termes de l’article 10 de la Charte :
    « L’Assemblée générale peut discuter toutes questions ou affaires
  rentrant dans le cadre de la présente Charte ou se rapportant aux

                                                                        14

   pouvoirs et fonctions de l’un quelconque des organes prévus dans la
   présente Charte, et, sous réserve des dispositions de l’article 12, for-
   muler sur ces questions ou affaires des recommandations aux Mem-
   bres de l’Organisation des Nations Unies, au Conseil de sécurité, ou
   aux Membres de l’Organisation et au Conseil de sécurité. »
  outre, le paragraphe 2 de l’article 11 de la Charte confère expressé-
ent compétence à l’Assemblée générale pour discuter « toutes questions
 rattachant au maintien de la paix et de la sécurité internationales dont
e aura été saisie par l’une quelconque des Nations Unies... » et pour
 re des recommandations sur ces questions, là encore sous réserve de la
 triction imposée à l’article 12.
23. Aux termes du paragraphe 1 de l’article 12 de la Charte,
   « [t]ant que le Conseil de sécurité remplit, à l’égard d’un différend ou
   d’une situation quelconque, les fonctions qui lui sont attribuées par
   la présente Charte, l’Assemblée générale ne doit faire aucune recom-
   mandation sur ce différend ou cette situation, à moins que le Conseil
   de sécurité ne le lui demande ».
 24. Il a été soutenu en l’espèce que, dès lors que le Conseil de sécurité
ait saisi de la situation au Kosovo, il découlait du paragraphe 1 de
 rticle 12 que la demande d’avis consultatif excédait les pouvoirs confé-
   à l’Assemblée générale par la Charte et n’entrait donc pas dans le
 dre de l’autorisation prévue au paragraphe 1 de l’article 96. Comme la
our l’a indiqué par le passé, toutefois, une « requête pour avis consul-
 if ne constitue pas en soi une « recommandation » de l’Assemblée géné-
 e « sur [un] différend ou [une] situation »» (Conséquences juridiques de
 dification d’un mur dans le territoire palestinien occupé, avis consulta-
   C.I.J. Recueil 2004 (I), p. 148, par. 25). En conséquence, s’il est vrai
 e l’article 12 peut restreindre le champ d’action dont disposera l’Assem-
ée générale après avoir reçu l’avis de la Cour (et celle-ci n’a pas besoin
  se prononcer sur ce point en l’espèce), cette disposition ne limite pas
  elle-même l’autorisation de demander un avis consultatif conférée à
Assemblée générale par le paragraphe 1 de l’article 96. Tout autre est la
 estion de savoir si la délimitation des pouvoirs respectifs du Conseil de
curité et de l’Assemblée générale — dont l’article 12 est un aspect —
 vrait conduire la Cour, dans les circonstances de l’espèce, à refuser
exercer sa compétence consultative (question que la Cour examinera
 x paragraphes 29 à 48 ci-dessous).

25. Il appartient également à la Cour de s’assurer que la question sur
quelle son avis est demandé est une « question juridique » au sens de
rticle 96 de la Charte et de l’article 65 du Statut. En l’espèce, l’Assem-
ée générale demande à la Cour si la déclaration d’indépendance à
quelle elle fait référence est « conforme au droit international ». Or, une
 estion qui invite expressément la Cour à dire si une certaine action est
nforme ou non au droit international est assurément une question juri-

                                                                        15

que. Comme la Cour l’a relevé par le passé, des questions « libellées en
 mes juridiques et soul[evant] des problèmes de droit internatio-
l ... sont, par leur nature même, susceptibles de recevoir une réponse
ndée en droit » (Sahara occidental, avis consultatif, C.I.J. Recueil 1975,
 18, par. 15), et donc revêtent un caractère juridique, au sens de l’ar-
le 96 de la Charte et de l’article 65 du Statut.

 26. Certains participants à la présente procédure ont néanmoins laissé
 tendre que la question posée par l’Assemblée générale n’était pas, en
alité, de nature juridique. Selon eux, l’acte consistant à proclamer
ndépendance n’est pas régi par le droit international et devrait être
 nsidéré comme un acte politique, relevant uniquement du droit consti-
  ionnel interne, alors que la compétence consultative de la Cour se
mite aux questions de droit international. En l’espèce, toutefois, la Cour
a pas été priée de déterminer si la déclaration d’indépendance était
 nforme à une quelconque règle de droit interne, mais seulement si elle
ait conforme au droit international. La Cour peut donc répondre à
  te question en se fondant sur le droit international sans avoir à exa-
 ner aucun système de droit interne.

27. Par ailleurs, comme la Cour l’a maintes fois déclaré, qu’une ques-
 n revête des aspects politiques ne suffit pas à lui ôter son caractère juri-
que (Demande de réformation du jugement no 158 du Tribunal admi-
 tratif des Nations Unies, avis consultatif, C.I.J. Recueil 1973, p. 172,
r. 14). La Cour ne saurait refuser de répondre aux éléments juridiques
une question qui, quels qu’en soient les aspects politiques, l’invite à
 cquitter d’une tâche essentiellement judiciaire, à savoir, en la présente
pèce, l’appréciation d’un acte au regard du droit international. La Cour
également précisé que, pour trancher le point — qui touche à sa com-
tence — de savoir si la question qui lui est posée est d’ordre juridique,
e ne doit tenir compte ni de la nature politique des motifs qui pour-
 ent avoir inspiré la demande, ni des conséquences politiques que pour-
 t avoir son avis (Conditions de l’admission d’un Etat comme Membre
s Nations Unies (article 4 de la Charte), avis consultatif, 1948, C.I.J.
 cueil 1947-1948, p. 61, et Licéité de la menace ou de l’emploi d’armes
cléaires, avis consultatif, C.I.J. Recueil 1996 (I), p. 234, par. 13).
28. La Cour estime donc qu’elle a compétence pour donner un avis
nsultatif en réponse à la demande de l’Assemblée générale.


                       B. Pouvoir discrétionnaire
29. Que la Cour ait compétence ne signifie pas, cependant, qu’elle soit
nue de l’exercer :
      « La Cour a maintes fois eu par le passé l’occasion de rappeler que
   le paragraphe 1 de l’article 65 de son Statut, selon lequel « [l]a Cour
   peut donner un avis consultatif... » (les italiques sont de la Cour),

                                                                          16

   devait être interprété comme reconnaissant à la Cour le pouvoir dis-
   crétionnaire de refuser de donner un avis consultatif même lorsque
   les conditions pour qu’elle soit compétente sont remplies. » (Consé-
   quences juridiques de l’édification d’un mur dans le territoire palesti-
   nien occupé, avis consultatif, C.I.J. Recueil 2004 (I), p. 156, par. 44.)
   pouvoir discrétionnaire de répondre ou non à une demande d’avis
 nsultatif vise à protéger l’intégrité de la fonction judiciaire de la Cour
 sa nature en tant qu’organe judiciaire principal de l’Organisation des
ations Unies (Statut de la Carélie orientale, avis consultatif, 1923,
 P.J.I. série B no 5, p. 29 ; Demande de réformation du jugement no 158
   Tribunal administratif des Nations Unies, avis consultatif, C.I.J.
 cueil 1973, p. 175, par. 24 ; Demande de réformation du jugement
   273 du Tribunal administratif des Nations Unies, avis consultatif,
 I.J. Recueil 1982, p. 334, par. 22 ; et Conséquences juridiques de l’édi-
 ation d’un mur dans le territoire palestinien occupé, avis consultatif,
 I.J. Recueil 2004 (I), p. 156-157, par. 44-45).
 30. La Cour n’en garde pas moins à l’esprit que sa réponse à une
 mande d’avis consultatif « constitue [sa] participation ... à l’action de
Organisation et, en principe, ... ne devrait pas être refusée » (Interpréta-
 n des traités de paix conclus avec la Bulgarie, la Hongrie et la Rou-
anie, première phase, avis consultatif, C.I.J. Recueil 1950, p. 71 ; Dif-
 end relatif à l’immunité de juridiction d’un rapporteur spécial de la
  mmission des droits de l’homme, avis consultatif, C.I.J. Recueil
 99 (I), p. 78-79, par. 29 ; Conséquences juridiques de l’édification d’un
ur dans le territoire palestinien occupé, avis consultatif, C.I.J. Recueil
 04 (I), p. 156, par. 44). Ainsi, conformément à sa jurisprudence cons-
nte, seules des « raisons décisives » peuvent la conduire à opposer un
 us à une demande d’avis relevant de sa compétence (Jugements du Tri-
 nal administratif de l’OIT sur requêtes contre l’Unesco, avis consulta-
    C.I.J. Recueil 1956, p. 86 ; Conséquences juridiques de l’édification
un mur dans le territoire palestinien occupé, avis consultatif, C.I.J.
 cueil 2004 (I), p. 156, par. 44).
 31. La Cour doit s’assurer de l’opportunité d’exercer sa fonction judi-
  ire en l’espèce. Elle a donc examiné attentivement si, à la lumière de sa
  isprudence, il existait des raisons décisives pour refuser de répondre à
 demande de l’Assemblée générale.

32. Un argument avancé par plusieurs participants à la présente pro-
dure porte sur les motifs qui ont inspiré la demande. Ces participants
t appelé l’attention sur la déclaration ci-après, qui émane du seul Etat
ant proposé la résolution par laquelle l’Assemblée générale a demandé
vis de la Cour :
   « un avis consultatif de la Cour fournirait un avis politiquement neu-
   tre mais autorisé du point de vue juridique à de nombreux pays qui
   se demandent encore comment considérer la déclaration unilatérale
   d’indépendance du Kosovo au regard du droit international.

                                                                         17

   . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      Appuyer le projet de résolution permettrait aussi de réaffirmer un
   autre principe fondamental : le droit de chaque Etat Membre de
   l’Organisation des Nations Unies de poser à la Cour une question
   simple, élémentaire sur un problème qu’il considère comme étant
   d’une importance vitale. Voter contre ce projet reviendrait de fait à
   dénier le droit de tout pays de rechercher, maintenant ou à l’avenir,
   un recours judiciaire par l’intermédiaire du système des Nations
   Unies. » (A/63/PV.22, p. 1.)
 lon ces participants, cette déclaration démontre que l’avis de la Cour
   sollicité non pas pour aider l’Assemblée générale, mais pour servir les
  érêts d’un seul Etat et que la Cour devrait, en conséquence, refuser d’y
pondre.
 33. La compétence consultative n’est pas une forme de recours judi-
  ire à la disposition des Etats, mais un moyen permettant à l’Assemblée
 nérale et au Conseil de sécurité, ainsi qu’à d’autres organes de
Organisation des Nations Unies et à des institutions ayant reçu une
 torisation spéciale de l’Assemblée générale en vertu du paragraphe 2
   l’article 96 de la Charte, d’obtenir l’avis de la Cour pour les assister
 ns leurs activités. L’avis est donné par la Cour non aux Etats, mais à
 rgane qui l’a demandé (Interprétation des traités de paix conclus avec
  Bulgarie, la Hongrie et la Roumanie, première phase, avis consultatif,
 I.J. Recueil 1950, p. 71). C’est justement pour cette raison que les
otifs ayant inspiré les Etats qui sont à l’origine, ou votent en fa-
 ur, d’une résolution portant demande d’avis consultatif ne sont pas
 rtinents au regard de l’exercice par la Cour de son pouvoir discrétion-
 ire de répondre ou non à la question qui lui est posée. Comme la
our l’a relevé dans son avis consultatif sur la Licéité de la menace ou
  l’emploi d’armes nucléaires,
   « dès lors que l’Assemblée a demandé un avis consultatif sur une
   question juridique par la voie d’une résolution qu’elle a adoptée,
   la Cour ne prendra pas en considération, pour déterminer s’il existe
   des raisons décisives de refuser de donner cet avis, les origines ou
   l’histoire politique de la demande, ou la répartition des voix lors de
   l’adoption de la résolution » (C.I.J. Recueil 1996 (I), p. 237,
   par. 16).
 34. Certains participants à la présente procédure ont également avancé
 e la résolution 63/3 n’indiquait pas à quelles fins l’Assemblée générale
 ait besoin de l’avis de la Cour, ni si cet avis aurait un effet juridique
 le. Cet argument ne saurait être retenu. La Cour a toujours considéré
 e ce n’était pas à elle, mais à l’organe demandant l’avis qu’il apparte-
 it de déterminer si celui-ci était nécessaire au bon exercice des fonctions
  cet organe. Dans son avis consultatif sur la Licéité de la menace ou
  l’emploi d’armes nucléaires, la Cour a rejeté dans les termes ci-après
   argument selon lequel elle devait refuser de répondre à la demande

                                                                         18

  l’Assemblée générale au motif que celle-ci ne lui avait pas indiqué
 uelles fins elle sollicitait un avis consultatif :

   « il n’appartient pas à la Cour de prétendre décider si l’Assemblée a
   ou non besoin d’un avis consultatif pour s’acquitter de ses fonctions.
   L’Assemblée générale est habilitée à décider elle-même de l’utilité
   d’un avis au regard de ses besoins propres. » (C.I.J. Recueil 1996 (I),
   p. 237, par. 16.)
e même, dans l’avis consultatif sur les Conséquences juridiques de l’édi-
 ation d’un mur dans le territoire palestinien occupé, la Cour a fait
 server « [qu’elle] ne [pouvait] substituer sa propre appréciation de l’uti-
é de l’avis demandé à celle de l’organe qui le sollicite, en l’occurrence
Assemblée générale » (C.I.J. Recueil 2004 (I), p. 163, par. 62).

 35. La Cour n’estime pas davantage qu’elle devrait refuser de répon-
e à la demande de l’Assemblée générale sur la base d’arguments, avan-
s par certains participants à la présente procédure, selon lesquels son
 is risquerait d’avoir des conséquences politiques négatives. De même
 e la Cour ne peut substituer sa propre appréciation de l’utilité de l’avis
mandé pour l’organe requérant à celle de ce dernier, elle ne peut
  tout particulièrement en l’absence d’éléments sur lesquels fonder cette
 préciation — faire prévaloir son propre point de vue sur les conséquen-
s négatives que risquerait d’emporter son avis. Dans son avis consulta-
   sur la Licéité de la menace ou de l’emploi d’armes nucléaires, alors
 ’il avait été avancé qu’une réponse de sa part risquerait d’être préjudi-
  ble aux négociations sur le désarmement, et que des positions contrai-
    s’exprimaient à ce sujet, la Cour a indiqué qu’« il n’[était] pas de
 tère évident qui [lui] permettrait de donner la préférence à une position
utôt qu’à une autre » (Licéité de la menace ou de l’emploi d’armes
 cléaires, avis consultatif, C.I.J. Recueil 1996 (I), p. 237, par. 17 ; voir
 ssi Sahara occidental, avis consultatif, C.I.J. Recueil 1975, p. 37,
 r. 73 ; et Conséquences juridiques de l’édification d’un mur dans le ter-
 oire palestinien occupé, avis consultatif, C.I.J. Recueil 2004 (I), p. 159-
 0, par. 51-54).
 36. Une question importante à examiner est celle de savoir si, compte
nu des rôles respectifs du Conseil de sécurité et de l’Assemblée générale
  ’égard de la situation au Kosovo, la Cour, en tant qu’organe judi-
  ire principal de l’Organisation des Nations Unies, devrait refuser de
pondre à la question qui lui a été posée, au motif que la demande
avis consultatif émane de l’Assemblée générale et non du Conseil de
curité.
 37. Au moment du dépôt de la présente demande d’avis consultatif, le
onseil de sécurité, dans l’exercice de sa responsabilité en matière de
aintien de la paix et de la sécurité internationales, agissait déjà depuis
us de dix ans à l’égard de la situation au Kosovo. Sa première interven-
  n concernant spécifiquement la situation au Kosovo remonte au

                                                                         19

  mars 1998, avec l’adoption de la résolution 1160 (1998). Celle-ci fut
  vie des résolutions 1199 (1998), 1203 (1998) et 1239 (1999). Le 10 juin
 99, le Conseil adopta la résolution 1244 (1999), qui prévoyait la mise
  place d’une présence militaire internationale (dénommée par la suite
KFOR ») et d’une présence internationale civile (la Mission d’adminis-
  tion intérimaire des Nations Unies au Kosovo, ci-après dénommée
MINUK ») et établissait un cadre pour l’administration du Kosovo. Par
 résolution 1367 (2001), le Conseil de sécurité décida de lever l’interdic-
 n de la vente ou de la fourniture d’armes imposée par le paragraphe 8
   la résolution 1160 (1998). Le Secrétaire général a communiqué au
onseil de sécurité des rapports périodiques sur les activités de la
INUK. Dans le dossier soumis à la Cour par le Secrétaire général, il est
diqué que le Conseil de sécurité s’est réuni vingt-neuf fois entre 2000 et
 fin 2008 pour examiner la situation au Kosovo. Bien que la déclaration
 ndépendance qui fait l’objet de la présente demande d’avis consultatif
   été discutée par le Conseil de sécurité, celui-ci n’a pris aucune mesure
  et égard (Conseil de sécurité, procès-verbal provisoire, 18 février 2008,
   heures (S/PV.5839) ; Conseil de sécurité, procès-verbal provisoire,
  mars 2008, 15 heures (S/PV.5850)).
 38. L’Assemblée générale a elle aussi adopté des résolutions se rappor-
nt à la situation au Kosovo. Avant que le Conseil de sécurité n’adopte la
  olution 1244 (1999), l’Assemblée générale avait adopté cinq résolutions
r la situation des droits de l’homme au Kosovo (résolutions 49/204,
/190, 51/111, 52/139 et 53/164). A la suite de la résolution 1244 (1999),
e adopta une autre résolution sur la situation des droits de l’homme au
osovo (résolution 54/183 du 17 décembre 1999) et quinze résolutions
ncernant le financement de la MINUK (résolutions 53/241, 54/245A,
/245B, 55/227A, 55/227B, 55/295, 57/326, 58/305, 59/286A, 59/286B,
/275, 61/285, 62/262, 63/295 et 64/279). Au moment de la déclaration
 ndépendance, toutefois, la situation d’ensemble au Kosovo ne figurait
 s à l’ordre du jour de l’Assemblée générale et il fut donc nécessaire,
  septembre 2008, d’y ajouter un point supplémentaire afin que puisse
 e examinée la proposition de demander un avis consultatif à la Cour.
 39. A cet égard, il a été avancé que, en raison des pouvoirs respectifs
   Conseil de sécurité et de l’Assemblée générale, une requête tendant à
 tenir l’avis de la Cour sur la conformité au droit international de la
claration d’indépendance aurait dû émaner du Conseil de sécurité et
 n de l’Assemblée générale, et qu’il y avait donc là une raison décisive
 ur la Cour de refuser d’y donner suite. Cette conclusion est présentée
mme fondée à la fois sur la nature de l’engagement du Conseil de sécu-
é et sur le fait que, aux fins de répondre à la question posée, la Cour
vra nécessairement, pour déterminer si la déclaration d’indépendance
   conforme ou non au droit international, interpréter et appliquer la
  olution 1244 (1999) du Conseil de sécurité.

40. S’il est vrai que la demande soumise à la Cour porte sur un aspect
une situation que le Conseil de sécurité a qualifiée de menace pour la

                                                                        20

 ix et la sécurité internationales et qui, à ce titre, reste inscrite à son
dre du jour, cela ne signifie pas pour autant que l’Assemblée générale
  puisse légitimement s’intéresser à cette question. Les articles 10 et 11
   la Charte, auxquels la Cour a déjà renvoyé, confèrent à l’Assemblée
nérale le pouvoir très étendu de discuter les affaires rentrant dans le
dre des activités des Nations Unies, y compris toutes questions se rat-
chant à la paix et à la sécurité internationales. Ce pouvoir n’est pas
mité par la responsabilité en matière de maintien de la paix et de la sécu-
 é internationales conférée au Conseil de sécurité par le paragraphe 1 de
 rticle 24. Ainsi que la Cour l’a précisé au paragraphe 26 de son avis
 nsultatif sur les Conséquences juridiques de l’édification d’un mur dans
 territoire palestinien occupé, « l’article 24 fait mention d’une compé-
nce principale, mais pas nécessairement exclusive ». Que le Conseil de
curité soit saisi de la situation au Kosovo, et qu’il ait exercé à cet égard
   attributions qu’il tient du chapitre VII, n’interdit pas à l’Assemblée
nérale d’examiner tout aspect de cette situation, notamment la décla-
  ion d’indépendance. La limite que la Charte pose à l’Assemblée géné-
 e pour protéger le rôle du Conseil de sécurité est énoncée à l’article 12
 elle s’applique au pouvoir de faire des recommandations à la suite d’un
 bat, non à celui d’engager un tel débat.
 41. En outre, l’article 12 n’interdit pas à l’Assemblée générale de pren-
e toute action en réponse à des menaces pour la paix et la sécurité inter-
 tionales dont le Conseil de sécurité est saisi. La Cour a longuement
aminé cette question aux paragraphes 26 et 27 de son avis consultatif
r les Conséquences juridiques de l’édification d’un mur dans le territoire
 lestinien occupé, où elle a relevé l’existence d’une tendance croissante à
 ir l’Assemblée générale et le Conseil de sécurité examiner parallèlement
 e même question relative au maintien de la paix et de la sécurité inter-
 tionales et souligné qu’il était souvent arrivé que, alors que le Conseil
  sécurité tendait à privilégier les aspects de ces questions touchant à la
 ix et à la sécurité internationales, l’Assemblée générale les envisageait
us un angle plus large et en examinait également les aspects humani-
 res, sociaux et économiques.
 42. La Cour a examiné ce point dans son avis consultatif sur les
  nséquences juridiques de l’édification d’un mur dans le territoire pales-
 ien occupé, en réponse à un argument relatif à sa compétence pour
 nner l’avis en question, et non à l’opportunité d’user de son pouvoir
  crétionnaire de ne pas exercer cette compétence. En la présente espèce,
 Cour a déjà indiqué que l’article 12 de la Charte ne la privait pas de la
 mpétence que lui confère le paragraphe 1 de l’article 96 (paragra-
 es 23 et 24 ci-dessus). La Cour estime toutefois que le raisonnement
nu dans l’avis consultatif de 2004 s’applique également à la question du
 uvoir discrétionnaire en l’espèce. Ce raisonnement démontre que, même
 une question relève de la responsabilité principale du Conseil de sécu-
 é à l’égard des situations risquant de compromettre le maintien de la
 ix et de la sécurité internationales, et même si le Conseil exerce effec-
 ement cette responsabilité dans la situation en cause, cela n’empêche

                                                                         21

 s l’Assemblée générale de l’examiner, voire, dans les limites fixées par
 rticle 12, de faire des recommandations à ce sujet. De surcroît, comme
 Cour l’a relevé dans son avis consultatif de 2004, la résolution 377A (V)
  l’Assemblée générale (« L’union pour le maintien de la paix ») lui per-
et de faire des recommandations sur les mesures collectives à prendre
 ur rétablir la paix et la sécurité internationales dans tout cas où paraît
  ster une menace contre la paix, une rupture de la paix ou un acte
agression et où le Conseil de sécurité ne peut agir faute d’unanimité
 rmi ses membres permanents (Conséquences juridiques de l’édification
un mur dans le territoire palestinien occupé, avis consultatif, C.I.J.
  cueil 2004 (I), p. 150, par. 30). Ces considérations sont pertinentes au
gard de la question de savoir si la délimitation des pouvoirs entre le
onseil de sécurité et l’Assemblée générale constitue pour la Cour une
  son décisive de refuser de répondre à la demande d’avis présentée par
Assemblée générale en l’espèce.
 43. Certes, les faits de la présente espèce sont fort différents de ceux de
 procédure consultative relative aux Conséquences juridiques de l’édifi-
 tion d’un mur dans le territoire palestinien occupé. L’Assemblée géné-
  e se préoccupait activement depuis plusieurs dizaines d’années de la
 uation dans le territoire palestinien occupé lorsqu’elle a décidé de
 mander à la Cour un avis et avait par ailleurs débattu du sujet précis
 r lequel l’avis de la Cour était sollicité. En la présente espèce, concer-
 nt la situation au Kosovo, c’est le Conseil de sécurité qui a été active-
ent saisi de la question, et c’est dans ces conditions qu’il a examiné le
  tut futur du Kosovo et la déclaration d’indépendance (voir paragra-
 e 37 ci-dessus).
 44. Quoi qu’il en soit, la compétence consultative a pour finalité de
 rmettre aux organes de l’Organisation des Nations Unies et à d’autres
  titutions autorisées d’obtenir des avis de la Cour qui les aideront dans
 xercice futur de leurs fonctions. La Cour ne peut déterminer quelles
esures l’Assemblée générale pourrait juger utile de prendre après avoir
çu son avis, ni quelle pourrait être l’incidence de celui-ci sur de telles
esures. Ainsi qu’il a été démontré aux paragraphes précédents, l’Assem-
ée générale est habilitée à débattre de la déclaration d’indépendance et,
 ns les limites rappelées au paragraphe 42 ci-dessus, à faire des recom-
andations sur cet acte ou sur d’autres aspects de la situation au Kosovo
ns empiéter sur les pouvoirs du Conseil de sécurité. Dans ces condi-
  ns, le fait que la déclaration d’indépendance ait été jusqu’ici examinée
 iquement par le Conseil de sécurité et que cet organe soit celui qui a
  s des mesures relatives à la situation au Kosovo ne constitue pas pour
  Cour une raison décisive de refuser de répondre à la demande de
Assemblée générale.
 45. De plus, même si l’élément déterminant pour répondre à l’argu-
ent selon lequel la Cour ne devrait pas donner d’avis est la perspective
un débat et d’une action futurs, il convient aussi de relever que l’Assem-
ée générale a, par le passé, pris des mesures au regard de la situation au
osovo. Comme indiqué au paragraphe 38 ci-dessus, l’Assemblée géné-

                                                                         22

 e a adopté, entre 1995 et 1999, six résolutions consacrées à la situation
s droits de l’homme au Kosovo. La dernière en date, la résolution 54/
3, a été adoptée le 17 décembre 1999, soit six mois après l’adoption par
Conseil de sécurité de sa résolution 1244 (1999). Si cette résolution est
  entiellement consacrée aux droits de l’homme et aux questions huma-
 aires, l’Assemblée générale y fait également part (au paragraphe 7 du
  positif) de sa préoccupation face à une éventuelle « partition » du
osovo. En outre, depuis 1999, l’Assemblée générale a approuvé chaque
 née le budget de la MINUK, en application du paragraphe 1 de l’ar-
 le 17 de la Charte (voir paragraphe 38 ci-dessus). La Cour fera par
nséquent observer que l’Assemblée générale a exercé à l’égard de la
uation au Kosovo des fonctions qui lui sont propres.
46. Par ailleurs, le fait que la Cour doive nécessairement, pour répon-
e à la question de l’Assemblée générale, interpréter et appliquer les dis-
 sitions de la résolution 1244 (1999) du Conseil de sécurité, ne constitue
 s, selon elle, une raison décisive de ne pas donner suite à la demande qui
  est adressée. Bien que la responsabilité d’interpréter et d’appliquer une
cision de l’un des organes politiques de l’Organisation des Nations
nies incombe en premier lieu à l’organe en question, la Cour, en tant
 ’organe judiciaire principal de l’Organisation des Nations Unies, a elle
 ssi été souvent amenée à interpréter de telles décisions et à en examiner
   effets juridiques. Elle l’a fait tant dans l’exercice de sa compétence
nsultative (voir, par exemple, Certaines dépenses des Nations Unies
rticle 17, paragraphe 2, de la Charte), avis consultatif, C.I.J. Recueil
62, p. 175, et Conséquences juridiques pour les Etats de la présence
ntinue de l’Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant
  résolution 276 (1970) du Conseil de sécurité, avis consultatif, C.I.J.
 cueil 1971, p. 51-54, par. 107-116) que dans l’exercice de sa compétence
ntentieuse (voir, par exemple, Questions d’interprétation et d’applica-
 n de la convention de Montréal de 1971 résultant de l’incident aérien de
 ckerbie (Jamahiriya arabe libyenne c. Royaume-Uni), mesures conser-
toires, ordonnance du 14 avril 1992, C.I.J. Recueil 1992, p. 15, par. 39-
 ; Questions d’interprétation et d’application de la convention de Mon-
 al de 1971 résultant de l’incident aérien de Lockerbie (Jamahiriya
abe libyenne c. Etats-Unis d’Amérique), mesures conservatoires, ordon-
nce du 14 avril 1992, C.I.J. Recueil 1992, p. 126-127, par. 42-44).
47. La Cour peut donc le faire sans porter atteinte à l’intégrité de sa
nction judiciaire. La véritable question est plutôt de savoir si elle devrait
 n abstenir à moins d’y être invitée par l’organe dont émane la décision
   question. Dans son avis consultatif relatif à Certaines dépenses des
ations Unies, la Cour a répondu à la question posée par l’Assemblée
nérale alors même que cela lui imposait nécessairement d’interpréter
usieurs résolutions du Conseil de sécurité (à savoir les résolutions 143,
5 et 146, de 1960, et les résolutions 161 et 169, de 1961) (Certaines
penses des Nations Unies (article 17, paragraphe 2, de la Charte), avis
nsultatif, C.I.J. Recueil 1962, p. 175-177). La Cour rappelle également
 e, dans son avis consultatif sur les Conditions de l’admission d’un Etat

                                                                          23

mme Membre des Nations Unies (article 4 de la Charte) (C.I.J. Recueil
 47-1948, p. 61-62), elle a répondu à une demande de l’Assemblée géné-
 e alors que cette demande renvoyait à des déclarations faites à une
ance du Conseil de sécurité et qu’il avait été soutenu qu’elle devait donc
ercer son pouvoir discrétionnaire de refuser de répondre (C.I.J. Mémoi-
 , Conditions de l’admission d’un Etat comme Membre des Nations
nies (article 4 de la Charte), p. 90). Lorsque, comme en la présente
pèce, la réponse à une question peut légitimement intéresser l’Assemblée
nérale, le fait qu’elle puisse avoir en partie trait à une décision du
onseil de sécurité ne suffit pas à justifier un refus de la Cour de donner
n avis à l’Assemblée générale.
 48. En conséquence, la Cour estime qu’il n’existe pas de raison décisive
  refuser d’exercer sa compétence à l’égard de la présente demande.



              II. PORTÉE ET SENS DE LA QUESTION POSÉE

49. La Cour examinera à présent la portée et le sens de la question
sée par l’Assemblée générale. Celle-ci a formulé sa question dans les
mes suivants :

     « La déclaration unilatérale d’indépendance des institutions provi-
   soires d’administration autonome du Kosovo est-elle conforme au
   droit international ? »
 50. La Cour rappelle que, par le passé, elle s’est écartée du libellé de
 question qui lui était posée lorsque celle-ci n’était pas correctement
rmulée (voir, par exemple, Interprétation de l’accord gréco-turc du
   décembre 1926 (protocole final, article IV), avis consultatif, 1928,
 P.J.I. série B no 16) ou lorsqu’elle a constaté, en examinant le contexte
  la demande, que celle-ci ne mettait pas en évidence les « points de
oit ... véritablement ... en jeu » (Interprétation de l’accord du 25 mars
 51 entre l’OMS et l’Egypte, avis consultatif, C.I.J. Recueil 1980, p. 89,
 r. 35). De même, lorsque la question posée était peu claire ou vague, la
our l’a clarifiée avant de donner son avis (Demande de réformation du
gement no 273 du Tribunal administratif des Nations Unies, avis consul-
 if, C.I.J. Recueil 1982, p. 348, par. 46).

51. En la présente espèce, la question posée par l’Assemblée générale
  clairement formulée. C’est une question circonscrite et précise, visant
obtenir l’avis de la Cour sur la conformité ou la non-conformité de la
claration d’indépendance du Kosovo au droit international. Cette ques-
 n ne porte pas sur les conséquences juridiques de la déclaration en
use. En particulier, la Cour n’est pas priée de dire si le Kosovo a ou
n accédé à la qualité d’Etat, ni de se prononcer sur la validité ou les
ets juridiques de la reconnaissance du Kosovo comme Etat indépen-

                                                                       24

 nt par certains Etats. La Cour relève que, par le passé, lorsque l’Assem-
ée générale et le Conseil de sécurité ont sollicité son avis sur les consé-
 ences juridiques d’une action, ces deux organes ont formulé leur
 estion de sorte que cet aspect soit expressément indiqué (voir par
 emple, Conséquences juridiques pour les Etats de la présence continue
  l’Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant la réso-
 ion 276 (1970) du Conseil de sécurité, avis consultatif, C.I.J. Recueil
 71, p. 16, et Conséquences juridiques de l’édification d’un mur dans le
  ritoire palestinien occupé, avis consultatif, C.I.J. Recueil 2004 (I),
  136). Dès lors, la Cour n’estime pas nécessaire, pour répondre à la
 estion de l’Assemblée générale, d’examiner le point de savoir si la
 claration d’indépendance a ou non conduit à la création d’un Etat, ou
   se prononcer sur la valeur des actes de reconnaissance. La Cour ne
 it donc pas de raison de redéfinir la portée de la question posée.
 52. Deux aspects de la question appellent toutefois des observations.
    premier lieu, mention est faite de la « déclaration unilatérale d’indé-
 ndance des institutions provisoires d’administration autonome du
  sovo » (unique paragraphe du dispositif de la résolution 63/3 du 8 octo-
 e 2008 de l’Assemblée générale ; les italiques sont de la Cour). En outre,
   troisième alinéa du préambule de la résolution, l’Assemblée générale
r]appell[e] que, le 17 février 2008, les institutions provisoires d’adminis-
  tion autonome du Kosovo ont déclaré leur indépendance vis-à-vis de
 Serbie ». Que ce soient effectivement les institutions provisoires d’admi-
  tration autonome du Kosovo qui aient prononcé la déclaration d’indé-
 ndance est un point qui a été contesté par un certain nombre des par-
 ipants à la présente procédure. Comme il est démontré ci-après
aragraphes 102 à 109), l’identité des auteurs de la déclaration d’indé-
 ndance est un point qui pourrait avoir une incidence sur la réponse à
 question de la conformité au droit international de cette déclaration.
 serait incompatible avec le bon exercice de sa fonction judiciaire que
  Cour considère ce point comme ayant été tranché par l’Assemblée
 nérale.
 53. La Cour ne considère pas davantage que l’Assemblée générale ait
 tendu poser des limites à la liberté de la Cour de trancher elle-même ce
 int. Elle relève que le point de l’ordre du jour sous lequel ce qui est
 venu la résolution 63/3 a été examiné ne mentionne pas l’identité des
 teurs de la déclaration et était simplement intitulé « Demande d’avis
 nsultatif de la Cour internationale de Justice sur la question de savoir
 la déclaration unilatérale d’indépendance du Kosovo est conforme au
 oit international » (résolution 63/3 de l’Assemblée générale, du 8 octo-
 e 2008 ; les italiques sont de la Cour). La République de Serbie, seul
 at ayant proposé la résolution 63/3, avait suggéré ce libellé, en deman-
 nt que soit inscrit un point supplémentaire à l’ordre du jour de la
  xante-troisième session de l’Assemblée générale (lettre adressée au
 crétaire général par le représentant permanent de la Serbie auprès de
Organisation des Nations Unies, Nations Unies, doc. A/63/195, 22 août
 08). Celui-ci est ensuite devenu le titre du projet de résolution, puis de

                                                                         25

résolution 63/3. L’élément commun entre le point de l’ordre du jour et
titre de la résolution est la conformité au droit international de la
claration d’indépendance. En outre, lors du débat consacré au projet
 résolution (A/63/PV.22), ni la question de l’identité des auteurs de la
claration, ni celle de la différence entre le libellé du titre de la résolu-
n et celui de la question soumise à la Cour, n’ont été soulevées.
54. Comme la Cour l’a précisé dans un autre contexte :
      « On ne doit pas supposer que l’Assemblée générale ait ... entendu
   lier ou gêner la Cour dans l’exercice de ses fonctions judiciaires ; la
   Cour doit avoir la pleine liberté d’examiner tous les éléments perti-
   nents dont elle dispose pour se faire une opinion sur une question
   qui lui est posée en vue d’un avis consultatif. » (Certaines dépenses
   des Nations Unies (article 17, paragraphe 2, de la Charte), avis
   consultatif, C.I.J. Recueil 1962, p. 157.)
 tte considération s’applique en l’espèce. Aux fins d’apprécier la confor-
 té au droit international de la déclaration d’indépendance, la Cour doit
 e libre d’examiner le dossier dans son ensemble et de déterminer elle-
ême si cette déclaration a été prononcée par les institutions provisoires
administration autonome ou par une autre entité.
55. Bien que de nombreux participants à la présente procédure aient
 t référence à l’avis donné par la Cour suprême du Canada dans
ffaire du Renvoi par le Gouverneur en conseil au sujet de certaines ques-
 ns ayant trait à la sécession du Québec du reste du Canada ([1998]
 R.C.S. 217 ; 161 D.L.R. (4e) 385 ; 115 International Law Reports
 L.R.) 536), la Cour fait observer que la question en la présente espèce
  nettement différente de celle qui avait été posée à la Cour suprême du
 nada.
Dans cette affaire, la question était la suivante :
      « L’Assemblée nationale, la législature, ou le gouvernement du
   Québec possède-t-il, en vertu du droit international, le droit de pro-
   céder unilatéralement à la sécession du Québec du Canada ? A cet
   égard, en vertu du droit international, existe-t-il un droit à l’auto-
   détermination qui procurerait à l’Assemblée nationale, la législature,
   ou le gouvernement du Québec le droit de procéder unilatéralement
   à la sécession du Québec du Canada ? »
56. La Cour suprême du Canada était priée de dire s’il existait un droit
 « procéder à la sécession », et si une règle du droit international confé-
 t à l’un des organes mentionnés un droit positif à cet égard. En revan-
e, l’Assemblée générale a demandé si la déclaration d’indépendance
ait « conforme au droit international ». Il s’agit donc de savoir si le droit
 ernational applicable interdisait ou non la déclaration d’indépendance.
 la Cour conclut que tel était le cas, elle doit alors répondre à la ques-
 n posée en disant que la déclaration d’indépendance n’était pas
nforme au droit international. Partant, la tâche qui incombe à la Cour
nsiste à déterminer si la déclaration d’indépendance a été adoptée en

                                                                          26

olation ou non du droit international. La Cour n’est pas tenue, par la
 estion qui lui est posée, de prendre parti sur le point de savoir si le
oit international conférait au Kosovo un droit positif de déclarer
 ilatéralement son indépendance, ni, a fortiori, sur le point de savoir
 le droit international confère en général à des entités situées à l’in-
 ieur d’un Etat existant le droit de s’en séparer unilatéralement. Il se
 urrait parfaitement, en effet, qu’un acte — tel qu’une déclaration
 ilatérale d’indépendance — ne soit pas en violation du droit inter-
 tional, sans constituer nécessairement l’exercice d’un droit conféré par
  dernier. La Cour est invitée à se prononcer sur le premier point,
 n sur le second.

                       III. CONTEXTE FACTUEL
57. La déclaration d’indépendance du 17 février 2008 doit être appré-
 e dans le contexte factuel qui a conduit à son adoption. Aussi la
our présentera-t-elle succinctement les caractéristiques pertinentes du
gime que le Conseil de sécurité a mis en place pour assurer l’admi-
 tration intérimaire du Kosovo, par la voie de sa résolution 1244
999) et des règlements promulgués en vertu de celle-ci par la Mission
s Nations Unies au Kosovo. La Cour se livrera ensuite à un bref
posé des faits survenus dans le cadre du processus dit « de détermina-
 n du statut final » pendant les années qui ont précédé l’adoption de
 déclaration d’indépendance, avant d’examiner les événements du
 février 2008.

       A. La résolution 1244 (1999) du Conseil de sécurité
           et les règlements pertinents de la MINUK
58. La résolution 1244 (1999) fut adoptée le 10 juin 1999 par le Conseil
  sécurité, agissant au titre du chapitre VII de la Charte des Nations
nies. Dans cette résolution, le Conseil de sécurité, « [r]ésolu à remédier
 a situation humanitaire grave » qu’il avait constatée (voir le quatrième
néa du préambule) et à mettre un terme au conflit armé au Kosovo,
torisait le Secrétaire général de l’Organisation des Nations Unies à éta-
 r une présence internationale civile au Kosovo afin d’y instaurer « une
ministration intérimaire ... qui assurera[it] une administration transi-
 re de même que la mise en place et la supervision des institutions
auto-administration démocratiques provisoires » (par. 10).
Au paragraphe 3 de cette résolution, le Conseil de sécurité exigeait
  « en particulier que la République fédérale de Yougoslavie mette
  immédiatement et de manière vérifiable un terme à la violence et la
  répression au Kosovo, entreprenne et achève le retrait vérifiable et
  échelonné du Kosovo de toutes les forces militaires, paramilitaires et
  de police suivant un calendrier serré ».
u paragraphe 5, il décidait du déploiement au Kosovo, sous l’égide de

                                                                       27

Organisation des Nations Unies, de présences internationales civile et de
curité et accueillait avec satisfaction l’accord de la République fédérale
  Yougoslavie relatif à ces présences. Les pouvoirs et responsabilités de
 présence de sécurité étaient explicités aux paragraphes 7 et 9. Le para-
aphe 15 de la résolution 1244 (1999) exigeait que l’armée de libération
   Kosovo (ALK) et les autres groupes armés d’Albanais du Kosovo
ettent immédiatement fin à toutes opérations offensives et satisfassent
 x exigences en matière de démilitarisation. Juste avant l’adoption de la
 olution 1244 (1999), différentes mesures de mise en œuvre avaient déjà
   prises, au nombre desquelles figuraient celles énoncées dans l’accord
 litaro-technique du 9 juin 1999, dont le paragraphe 2 de l’article I pré-
 yait le déploiement de la KFOR, qui devait

   « opére[r] sans entraves au Kosovo et sera[it] habilitée à prendre tou-
   tes les dispositions voulues afin d’établir et de maintenir un environ-
   nement sûr pour tous les citoyens du Kosovo et de s’acquitter de
   tous les autres aspects de sa mission ».
accord militaro-technique prévoyait également le retrait des forces ter-
 tres et aériennes de la RFY, à l’exception d’« un nombre convenu de
 litaires et de fonctionnaires de police yougoslaves et serbes », confor-
ément au paragraphe 4 de la résolution 1244 (1999).
59. Le paragraphe 11 de la résolution définissait les principales respon-
bilités de la présence civile internationale au Kosovo de la manière sui-
nte :
   « a) faciliter, en attendant un règlement définitif, l’instauration au
        Kosovo d’une autonomie et d’une auto-administration subs-
        tantielles, compte pleinement tenu de l’annexe 2 et des accords
        de Rambouillet (S/1999/648) ;
    b) exercer les fonctions d’administration civile de base là où cela
        sera nécessaire et tant qu’il y aura lieu de le faire ;
    c) organiser et superviser la mise en place d’institutions provi-
        soires pour une auto-administration autonome et démocra-
        tique en attendant un règlement politique, notamment la tenue
        d’élections ;
    d) transférer ses responsabilités administratives aux institutions
        susvisées, à mesure qu’elles auront été mises en place, tout en
        supervisant et en facilitant le renforcement des institutions
        locales provisoires du Kosovo, de même que les autres activités
        de consolidation de la paix ;
    e) faciliter un processus politique visant à déterminer le statut
        futur du Kosovo, en tenant compte des accords de Ram-
        bouillet (S/1999/648) ;




                                                                       28

    f) à un stade final, superviser le transfert des pouvoirs des insti-
       tutions provisoires du Kosovo aux institutions qui auront été
       établies dans le cadre d’un règlement politique... ».
60. Le 12 juin 1999, le Secrétaire général présentait au Conseil de sécu-
é, conformément au paragraphe 10 de la résolution 1244 (1999), « un
ncept d’opération préliminaire pour l’organisation d’ensemble de la
ésence civile, qui sera[it] connue sous le nom de Mission d’administra-
 n intérimaire des Nations Unies au Kosovo (MINUK) », dans lequel il
ait prévu que la MINUK serait dirigée par un représentant spécial du
crétaire général, désigné par celui-ci en consultation avec le Conseil de
curité (rapport du Secrétaire général en date du 12 juin 1999 (Nations
nies, doc. S/1999/672, 12 juin 1999)). Le rapport du Secrétaire général
diquait que quatre représentants spéciaux adjoints collaboreraient avec
 MINUK, chacun étant responsable de l’une des quatre grandes com-
 santes (dites les « quatre piliers ») du régime de la MINUK (par. 5), à
voir : a) l’administration civile intérimaire (le rôle principal étant attri-
 é à l’Organisation des Nations Unies) ; b) les affaires humanitaires (le
 e principal étant attribué au Haut Commissariat des Nations Unies
 ur les réfugiés (HCR)) ; c) la création d’institutions (le rôle principal
ant attribué à l’Organisation pour la sécurité et la coopération en
 rope (OSCE)) ; et d) la reconstruction (le rôle principal étant attribué
 ’Union européenne).
61. Le 25 juillet 1999, le premier représentant spécial du Secrétaire
néral promulgua le règlement no 1999/1 de la MINUK, dont la sec-
 n 1.1 prévoyait que « [t]ous les pouvoirs législatifs et exécutifs afférents
  Kosovo, y compris l’administration de l’ordre judiciaire, s[eraie]nt
nférés à la MINUK et exercés par le représentant spécial du Secrétaire
néral ». Selon la section 3 du règlement no 1999/1 de la MINUK, les
 s applicables dans le territoire du Kosovo avant le 24 mars 1999 res-
 aient en vigueur, mais uniquement dans la mesure où elles n’entre-
 ent pas en conflit avec les normes internationalement reconnues en
atière de droits de l’homme et de non-discrimination ni avec l’exécution
  mandat conféré à la MINUK en vertu de la résolution 1244 (1999). La
ction 3 fut abrogée par le règlement no 1999/25 de la MINUK, promul-
 é par le représentant spécial du Secrétaire général le 12 décembre 1999,
ec effet rétroactif au 10 juin 1999. La section 1.1 du règlement no 1999/24
  la MINUK du 12 décembre 1999 prévoit que « [c]onstituent la loi
 plicable au Kosovo : a) les règlements promulgués par le représentant
écial du Secrétaire général et les textes subsidiaires publiés en vertu de
ux-ci ; et b) la législation en vigueur au Kosovo le 22 mars 1989 ». La
ction 4, intitulée « Disposition transitoire », se lit comme suit :
      « Tous les actes juridiques, y compris les décisions judiciaires, et
   les effets juridiques des événements qui se sont produits durant la
   période allant du 10 juin 1999 à la date du présent règlement, en
   application des lois en vigueur durant cette période en vertu de la
   section 3 du règlement no 1999/1 de la MINUK, en date du 25 juillet

                                                                          29

   1999, demeurent valides dans la mesure où ils ne sont pas en conflit
   avec les normes visées à la section 1 du présent règlement ou avec un
   règlement de la MINUK en vigueur à la date où ils ont été accom-
   plis. »
62. Les pouvoirs et responsabilités ainsi énoncés dans la résolu-
 n 1244 (1999) du Conseil de sécurité furent exposés de façon plus
taillée dans le règlement no 2001/9 de la MINUK en date du 15 mai 2001
 atif à un cadre constitutionnel pour une administration autonome pro-
 oire (dénommé ci-après le « cadre constitutionnel »), qui définissait les
 ponsabilités liées à l’administration du Kosovo incombant respective-
ent au représentant spécial du Secrétaire général et aux institutions pro-
 oires d’administration autonome du Kosovo. S’agissant du rôle dévolu
  représentant spécial du Secrétaire général en vertu du chapitre 12 du
dre constitutionnel,
   « [l]’exercice des responsabilités des institutions provisoires du gou-
   vernement autonome en application du cadre constitutionnel
   n’entame ni ne limite les pouvoirs du représentant spécial du Secré-
   taire général de garantir l’application intégrale de la résolution 1244
   (1999) du Conseil de sécurité de l’Organisation des Nations Unies,
   notamment de superviser les institutions provisoires du gouverne-
   ment autonome, ses responsables et ses représentations, et de pren-
   dre les mesures appropriées dès qu’une décision prise par les institu-
   tions provisoires est en contradiction avec la résolution 1244 (1999)
   du Conseil de sécurité ou avec le cadre constitutionnel ».
  outre, était-il indiqué au point a) du chapitre 2, « [l]es institutions pro-
 oires d’administration autonome et leurs fonctionnaires ... [e]xercent
urs attributions conformément aux dispositions de la résolution 1244
999) du Conseil de sécurité et à celles énoncées dans le cadre constitu-
 nnel ». De même, selon le neuvième alinéa du préambule du cadre
 nstitutionnel,
   « l’exercice des responsabilités des institutions provisoires d’adminis-
   tration autonome au Kosovo ne peut empêcher en aucun cas le
   représentant spécial du Secrétaire général de statuer en dernier res-
   sort sur la mise en œuvre de la résolution 1244 (1999) du Conseil de
   sécurité ».
ans son rapport périodique du 7 juin 2001 présenté au Conseil de sécu-
é, le Secrétaire général déclarait que, aux termes du cadre constitu-
 nnel, son représentant spécial s’était vu conférer
   « le mandat général ... d’intervenir pour remédier à toute mesure prise
   par les institutions autonomes provisoires qui irai[t] à l’encontre de
   la résolution 1244 (1999) du Conseil de sécurité, y compris le pou-
   voir d’opposer son veto aux textes de loi de l’Assemblée, si besoin
   est » (rapport du Secrétaire général sur la Mission d’administration

                                                                           30

   intérimaire des Nations Unies au Kosovo, Nations Unies, doc. S/2001/
   565, 7 juin 2001).
63. Ayant exposé le régime mis en place par le Conseil de sécurité afin
assurer l’administration intérimaire du territoire du Kosovo, la Cour en
 nt à présent aux principaux événements survenus dans le cadre du pro-
ssus de détermination du statut final avant la déclaration d’indépen-
nce du 17 février 2008.

   B. Les principaux événements survenus avant le 17 février 2008
     dans le cadre du processus de détermination du statut final
 64. En juin 2005, le Secrétaire général désigna M. Kai Eide, représen-
nt permanent de la Norvège auprès de l’Organisation du Traité de
Atlantique Nord, aux fonctions d’envoyé spécial chargé de procéder à
  examen global de la situation au Kosovo. Une fois que M. Eide eut
mis son rapport d’examen global au Secrétaire général (Nations Unies,
 c. S/2005/635, 7 octobre 2005, annexe), les membres du Conseil de
curité s’accordèrent sur la nécessité d’engager le processus de détermi-
 tion du statut final :
      « Le Conseil de sécurité approuve la conclusion générale de M. Eide
   selon laquelle, en dépit des tâches qui restent à accomplir au Kosovo
   et dans toute la région, le moment est venu de passer à la phase sui-
   vante du processus politique. Le Conseil apporte donc son appui au
   Secrétaire général, qui se propose d’entamer le processus politique
   devant aboutir au statut futur du Kosovo, comme prévu dans la
   résolution 1244 (1999). » (Déclaration du président du Conseil de
   sécurité en date du 24 octobre 2005, Nations Unies, doc. S/PRST/
   2005/51.)
 65. En novembre 2005, le Secrétaire général nomma M. Martti Ahti-
ari, ancien président de la Finlande, aux fonctions d’envoyé spécial aux
 s du processus de détermination du statut futur du Kosovo. Cette
 mination fut entérinée par le Conseil de sécurité (voir la lettre en date
  10 novembre 2005 adressée au Secrétaire général par le président du
onseil de sécurité, Nations Unies, doc. S/2005/709). Etait annexé à la
 tre de nomination de M. Ahtisaari un document intitulé « Mandat »,
 x termes duquel l’envoyé spécial était « censé rendre compte au Secré-
 re général à toutes les étapes du processus ». Par ailleurs, « [l]a cadence
 la durée du processus concernant le futur statut du Kosovo ser[aient]
terminées par l’envoyé spécial à l’issue de consultations avec le Secré-
 re général, compte tenu de la coopération des parties et de la situation
r le terrain » (mandat daté du 10 novembre 2005, annexé à la lettre en
 te du 14 novembre 2005 adressée à M. Martti Ahtisaari par le Secré-
 re général, Nations Unies, dossier déposé par l’Organisation des
ations Unies, pièce no 198).
 66. Le Conseil de sécurité ne fit aucun commentaire sur ce mandat. Ses
embres se bornèrent à joindre à leur lettre d’approbation de la nomina-

                                                                         31

 n de M. Ahtisaari le texte des principes directeurs du groupe de
ntact (un groupement informel d’Etats constitué en 1994 aux fins
examiner la situation dans les Balkans et composé de l’Allemagne, des
ats-Unis, de la Fédération de Russie, de la France, de l’Italie et du
oyaume-Uni). Les membres du Conseil de sécurité signalèrent en outre
 e les principes directeurs étaient communiqués au Secrétaire général (et
 nc aussi à l’envoyé spécial) « à titre de référence ». Ces principes indi-
 aient, notamment, que
   « [l]e groupe de contact ... se félicite de l’intention du Secrétaire géné-
   ral de nommer un envoyé spécial pour conduire ce processus...
      Un règlement négocié devrait être une priorité pour la commu-
   nauté internationale. Une fois que le processus sera engagé, il ne
   pourra plus être bloqué et devra être mené à son terme. Le groupe
   de contact demande aux parties d’y participer de bonne foi et
   de manière constructive, de s’abstenir de toute mesure unilatérale et
   de rejeter toute forme de violence.
   . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      Le Conseil de sécurité demeurera activement saisi de la question et
   devra approuver la décision finale sur le statut du Kosovo. » (Prin-
   cipes directeurs établis par le groupe de contact en vue d’un règle-
   ment du statut du Kosovo, tels qu’annexés à la lettre en date du
   10 novembre 2005 adressée au Secrétaire général par le président du
   Conseil de sécurité, Nations Unies, doc. S/2005/709.)

67. Entre le 20 février et le 8 septembre 2006 eurent lieu plusieurs tours
   négociations, au cours desquels les délégations de la Serbie et du
osovo abordèrent, en particulier, les questions de la décentralisation
s fonctions gouvernementales et administratives du Kosovo, du patri-
oine culturel et des sites religieux, ainsi que les questions économiques
 les droits des communautés (rapports du Secrétaire général sur la Mis-
  n d’administration intérimaire des Nations Unies au Kosovo, Nations
nies, doc. S/2006/361, S/2006/707 et S/2006/906). Selon les rapports du
crétaire général, « [l]es parties demeuraient très éloignées sur la plupart
s questions » (rapports du Secrétaire général sur la Mission d’adminis-
  tion intérimaire des Nations Unies au Kosovo, Nations Unies, doc. S/
06/707 et S/2006/906).
68. Le 2 février 2007 (comme il est rappelé dans le rapport du Secré-
 re général sur la Mission d’administration intérimaire des Nations
nies au Kosovo, Nations Unies, doc. S/2007/134, 9 mars 2007), l’envoyé
écial du Secrétaire général soumit aux parties un projet de proposition
obale de règlement portant statut du Kosovo et les invita à engager un
ocessus consultatif. Un dernier tour de négociations, consacré à l’exa-
en de la proposition de règlement, eut lieu à Vienne le 10 mars 2007.
nsi qu’indiqué par le Secrétaire général, ces négociations restèrent
ans résultat » (rapport du Secrétaire général sur la Mission d’adminis-

                                                                           32

 tion intérimaire des Nations Unies au Kosovo, Nations Unies, doc. S/
07/395, 29 juin 2007, p. 1).
69. Le 26 mars 2007, le Secrétaire général soumit au Conseil de sécu-
é le rapport de son envoyé spécial. Ce dernier y affirmait que, « après
us d’un an de pourparlers directs, de négociations bilatérales et de
nsultations d’experts, il [lui était] devenu évident que les parties
 étaient] pas en mesure de s’entendre sur le statut futur du Kosovo »
ttre en date du 26 mars 2007 adressée au président du Conseil de sécu-
é par le Secrétaire général, contenant le rapport de l’envoyé spécial du
crétaire général sur le statut futur du Kosovo, Nations Unies, doc.
2007/168, 26 mars 2007). Après avoir souligné que son
  « mandat [l]e charge[ait] expressément de déterminer le rythme et la
  durée du processus de détermination du statut futur du Kosovo en
  concertation avec le Secrétaire général et en tenant compte de la coo-
  pération des parties et de la situation sur le terrain » (ibid., par. 3),
nvoyé spécial concluait :
     « J’ai la ferme conviction que toutes les possibilités de parvenir à
  une issue négociée du commun accord des parties ont été épuisées.
  La poursuite des pourparlers, sous quelque forme que ce soit, ne
  saurait permettre de sortir de cette impasse.
  . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     Le moment est venu de régler le statut du Kosovo. Ayant inter-
  rogé attentivement l’histoire récente du Kosovo et ses réalités pré-
  sentes et tenu des négociations avec les parties, je suis parvenu à la
  conclusion que la seule option viable pour le Kosovo est l’indépen-
  dance, en un premier temps sous la supervision de la communauté
  internationale. » (Ibid., par. 3 et 5.)
70. Les conclusions de l’envoyé spécial étaient accompagnées du texte
finitif de sa proposition globale de règlement portant statut du Kosovo
 ations Unies, doc. S/2007/168/Add. 1, 26 mars 2007), qui, selon ses pro-
es termes, établissait « les structures de cette supervision internationale,
] jet[ait] les bases d’un futur Kosovo indépendant » (Nations Unies,
 c. S/2007/168, 26 mars 2007, par. 5). La proposition globale prévoyait
 création immédiate d’une commission constitutionnelle chargée de
diger une constitution pour le Kosovo (ibid., Add. 1, 26 mars 2007,
 . 10.1), établissait certains principes directeurs quant à la composition
  cette commission (ibid., art. 10.2), énonçait un grand nombre d’exi-
nces au sujet des principes et des dispositions devant figurer dans la
nstitution (ibid., art. 1.3 et annexe I) et requérait de l’Assemblée du
osovo qu’elle approuve celle-ci par un vote à la majorité des deux tiers
ns un délai de cent vingt jours (ibid., art. 10.4). De plus, il était prévu
 e le mandat de la MINUK viendrait à expiration après une période de
 nsition de cent vingt jours, à l’issue de laquelle « tous les pouvoirs
 islatifs et exécutifs qui lui [avaie]nt été confiés ser[aie]nt transférés en
oc aux autorités gouvernant le Kosovo, à moins que le présent règle-

                                                                          33

ent n’en dispose autrement » (Nations Unies, doc. S/2007/168/Add. 1,
  mars 2007, art. 15.1). Des élections législatives et municipales devaient
 e tenues au plus tard neuf mois après l’entrée en vigueur de la Cons-
ution (ibid., art. 11.1). La Cour note en outre que la proposition glo-
 le de règlement portant statut du Kosovo prévoyait la nomination d’un
présentant civil international qui ferait fonction au Kosovo d’autorité
   dernier ressort pour interpréter le règlement (ibid., art. 12). Il était
 ssi précisé dans la proposition globale que le mandat du représentant
  il international serait revisé « deux ans au plus tard après l’entrée en
gueur du ... règlement, afin de réduire progressivement l’étendue de[s]
 uvoirs et la fréquence de[s] interventions [dudit représentant] » (ibid.,
 nexe IX, art. 5.1) et que
   « [il] prend[rait] fin lorsque le groupe de pilotage international [un
   organe composé de l’Allemagne, des Etats-Unis d’Amérique, de la
   Fédération de Russie, de la France, de l’Italie, du Royaume-Uni, de
   la Commission européenne, de l’OTAN et de l’Union européenne]
   [aurait] estim[é] que le Kosovo a[vait] appliqué le ... règlement »
   (ibid., art. 5.2).
 71. Le Secrétaire général « souscri[vit] pleinement aux recommanda-
 ns formulées par [s]on envoyé spécial dans son rapport sur le statut
 ur du Kosovo et à la proposition globale de règlement portant statut
   Kosovo » (lettre en date du 26 mars 2007 adressée au président du
onseil de sécurité par le Secrétaire général, Nations Unies, doc. S/2007/
 8). Le Conseil de sécurité, pour sa part, décida de lancer une mission
r le Kosovo (voir le rapport de la mission du Conseil de sécurité sur la
 estion du Kosovo, Nations Unies, doc. S/2007/256, 4 mai 2007), sans
utefois parvenir à une décision quant au statut final du Kosovo. Un
ojet de résolution fut distribué aux membres du Conseil de sécurité
oir le projet de résolution proposé par l’Allemagne, la Belgique, les
 ats-Unis d’Amérique, la France, l’Italie et le Royaume-Uni, Nations
nies, doc. S/2007/437 Prov., 17 juillet 2007), mais retiré quelques
maines plus tard, lorsqu’il fut devenu évident qu’il ne serait pas
 opté.
 72. Entre le 9 août et le 3 décembre 2007, les négociations sur le statut
 ur du Kosovo reprirent sous les auspices d’une troïka composée des
présentants des Etats-Unis d’Amérique, de la Fédération de Russie et
  l’Union européenne. Le 4 décembre 2007, la troïka remit son rapport
  Secrétaire général, qui parvint à la conclusion que, malgré des négo-
 tions intenses, « [les parties] n’[avaie]nt pu parvenir à un accord sur le
 tut du Kosovo » et que « [n]i l’une ni l’autre n’était disposée à céder sur
 question essentielle de la souveraineté » (rapport de la troïka pour le
osovo constituée des Etats-Unis d’Amérique, de la Fédération de Rus-
   et de l’Union européenne, 4 décembre 2007, annexé au doc. S/2007/
 3).
 73. Le 17 novembre 2007 se déroulèrent des élections visant à désigner
  membres de l’Assemblée du Kosovo ainsi que ceux des trente assem-

                                                                         34

ées municipales et leurs maires respectifs (rapport du Secrétaire général
r la Mission d’administration intérimaire des Nations Unies au Kosovo,
ations Unies, doc. S/2007/768). L’Assemblée du Kosovo tint sa session
augurale les 4 et 9 janvier 2008 (rapport du Secrétaire général sur la
ission d’administration intérimaire des Nations Unies au Kosovo,
ations Unies, doc. S/2008/211).


    C. Les événements survenus le 17 février 2008 et par la suite


74. Tel est le contexte dans lequel la déclaration d’indépendance fut
 optée le 17 février 2008. La Cour fait observer que la langue originale
 la déclaration est l’albanais. Aux fins du présent avis, lorsqu’elle cite le
xte de la déclaration, la Cour utilise les traductions française et anglaise
ntenues dans le dossier déposé au nom du Secrétaire général.

Dans ses passages pertinents, la déclaration d’indépendance indique
 e ses auteurs se sont « [r]éuni[s] en session extraordinaire le 17 février
08, à Pristina, capitale du Kosovo » (premier alinéa du préambule) ;
 r]appelant les années de négociations sous l’égide de la communauté
 ernationale entre Belgrade et Pristina sur la question [du] futur statut
 litique [du Kosovo] », les auteurs « [d]éplor[e]nt qu’aucun accord
ait pu être trouvé concernant un statut acceptable pour les deux parties »
 xième et onzième alinéas du préambule). Ils se déclarent en outre
 r]ésolu[s] à trouver un règlement [au] statut [du Kosovo] afin de don-
r [à son] peuple une vision claire de son avenir, de dépasser les conflits
   passé et de réaliser pleinement le potentiel démocratique de [sa]
ciété » (treizième alinéa du préambule).
75. Dans son dispositif, la déclaration d’indépendance du 17 février
08 indique ce qui suit :

      « 1. Nous, dirigeants démocratiquement élus de notre peuple,
   déclarons par la présente que le Kosovo est un Etat souverain et
   indépendant. Cette déclaration reflète la volonté du peuple et est en
   pleine conformité avec les recommandations de l’Envoyé spécial du
   Secrétaire général de l’ONU, Martti Ahtisaari, et avec sa Proposi-
   tion globale de Règlement portant statut du Kosovo.
      2. Nous déclarons que le Kosovo est une république démocra-
   tique, laïque et multiethnique, guidée par les principes de non-
   discrimination et de protection égale devant la loi. Nous protége-
   rons et promouvrons les droits de toutes les communautés du
   Kosovo et créerons les conditions nécessaires à leur participation
   effective aux processus politique et de prise de décisions.
   . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     5. Nous saluons le soutien continu à notre développement démo-

                                                                          35

   cratique manifesté par la communauté internationale par le biais des
   présences internationales établies au Kosovo sur la base de la résolu-
   tion 1244 (1999) du Conseil de sécurité de l’ONU. Nous invitons et
   accueillons une présence internationale civile chargée de superviser
   l’application (par le Kosovo) du plan Ahtisaari et une mission de
   l’Union européenne d’« état de droit ».
   . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      9. Nous assumons par la présente les obligations internationales
   du Kosovo, dont celles conclues pour notre compte par la Mis-
   sion d’administration intérimaire des Nations Unies au Kosovo
   (MINUK).
   . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     12. Nous affirmons par la présente, clairement, explicitement et
   de manière irrévocable, que le Kosovo sera tenu légalement de res-
   pecter les dispositions contenues dans cette déclaration, dont plus
   particulièrement les obligations qui lui incombent aux termes du
   plan Ahtisaari... Nous déclarons publiquement que tous les Etats
   sont en droit de se prévaloir de cette déclaration… »

 76. La déclaration d’indépendance fut adoptée à une réunion tenue le
  février 2008 par 109 des 120 membres de l’Assemblée du Kosovo, y
 mpris le premier ministre du Kosovo, ainsi que par le président du
osovo (qui n’était pas membre de l’Assemblée). Les dix membres de
Assemblée qui représentaient la communauté serbe du Kosovo et un
embre représentant la communauté gorani du Kosovo décidèrent de
  pas assister à cette réunion. La déclaration était couchée par écrit sur
 ux feuilles de papyrus ; il en fut donné lecture puis elle fut mise aux
 ix et signée par tous les représentants présents. Elle ne fut pas trans-
 se au représentant spécial du Secrétaire général, ni publiée au Journal
ficiel des institutions provisoires d’administration autonome du
osovo.
 77. Une fois proclamée l’indépendance du Kosovo, la République de
 rbie informa le Secrétaire général qu’elle avait adopté une décision
diquant que cette déclaration constituait une sécession imposée et uni-
 érale d’une partie du territoire serbe et qu’elle n’avait aucun effet juri-
que, que ce soit vis-à-vis de la République de Serbie ou au regard du
 oit international (Nations Unies, doc. S/PV.5839 ; rapport du Secré-
 re général sur la Mission d’administration intérimaire des Nations
nies au Kosovo, Nations Unies, doc. S/2008/211). A la demande de la
 rbie, le Conseil de sécurité tint le 18 février 2008 une séance publi-
 e d’urgence à laquelle participait le président de la République de
 rbie, M. Boris Tadić, qui, à cette occasion, dénonça la déclaration
 ndépendance comme constituant un acte illicite ayant été jugé
 l et non avenu par l’assemblée nationale de Serbie (Nations Unies,
 c. S/PV.5839).

                                                                         36

V. QUESTION DE LA CONFORMITÉ DE LA DÉCLARATION D’INDÉPENDANCE
                        AU DROIT INTERNATIONAL


 78. La Cour en vient maintenant au fond de la demande présentée par
Assemblée générale. Elle rappelle que celle-ci l’a priée de se prononcer
 r la conformité de la déclaration d’indépendance du 17 février 2008 au
  roit international » (résolution 63/3 de l’Assemblée générale, 8 octobre
 08). La Cour se penchera tout d’abord sur certaines questions relatives
 a licéité des déclarations d’indépendance en droit international général,
    regard duquel la question posée doit être examinée et la résolu-
  n 1244 (1999) du Conseil de sécurité, interprétée et appliquée. Après
 oir défini ce cadre général, la Cour examinera la pertinence juridique
   la résolution 1244 (1999) du Conseil de sécurité, et déterminera si
  le-ci crée, en droit international, des règles spéciales — et, partant, des
 ligations — applicables aux questions que soulève la présente demande
 ayant une incidence sur la licéité de la déclaration d’indépendance du
   février 2008.


                   A. Le droit international général
79. Les déclarations d’indépendance ont été nombreuses au XVIIIe siè-
 , au XIXe siècle et au début du XXe siècle, suscitant souvent une vive
 position de la part des Etats à l’égard desquels elles étaient faites. Cer-
 nes d’entre elles ont conduit à la création de nouveaux Etats, d’autres
 n. Dans son ensemble, toutefois, la pratique des Etats ne semble pas
diquer que la déclaration de l’indépendance ait jamais été considérée
mme une transgression du droit international. Au contraire, il ressort
 irement de la pratique étatique au cours de cette période que le droit
 ernational n’interdisait nullement les déclarations d’indépendance. Au
urs de la seconde moitié du XXe siècle, le droit international, en
atière d’autodétermination, a évolué pour donner naissance à un droit
’indépendance au bénéfice des peuples des territoires non autonomes et
 ceux qui étaient soumis à la subjugation, à la domination ou à l’exploi-
 ion étrangères (cf. Conséquences juridiques pour les Etats de la pré-
nce continue de l’Afrique du Sud en Namibie (Sud-Ouest africain)
nobstant la résolution 276 (1970) du Conseil de sécurité, avis consul-
 if, C.I.J. Recueil 1971, p. 31-32, par. 52-53 ; Timor oriental (Portugal
 Australie), arrêt, C.I.J. Recueil 1995, p. 102, par. 29 ; Conséquences
 idiques de l’édification d’un mur dans le territoire palestinien occupé,
 s consultatif, C.I.J. Recueil 2004 (I), p. 171-172, par. 88). Un très
and nombre de nouveaux Etats sont nés par suite de l’exercice de ce
oit. Il est toutefois également arrivé que des déclarations d’indépen-
nce soient faites en dehors de ce contexte. La pratique des Etats
ns ces derniers cas ne révèle pas l’apparition, en droit internatio-
l, d’une nouvelle règle interdisant que de telles déclarations soient
 tes.

                                                                          37

 80. Plusieurs participants à la procédure devant la Cour ont soutenu
 ’une interdiction des déclarations unilatérales d’indépendance était
 plicitement contenue dans le principe de l’intégrité territoriale.
 La Cour rappelle que le principe de l’intégrité territoriale constitue un
 ment important de l’ordre juridique international et qu’il est consacré
 r la Charte des Nations Unies, en particulier au paragraphe 4 de l’ar-
 le 2, ainsi libellé :
      « Les Membres de l’Organisation s’abstiennent, dans leurs rela-
   tions internationales, de recourir à la menace ou à l’emploi de la
   force, soit contre l’intégrité territoriale ou l’indépendance politique
   de tout Etat, soit de toute autre manière incompatible avec les buts
   des Nations Unies. »
 Dans sa résolution 2625 (XXV), intitulée « Déclaration relative aux
  ncipes du droit international touchant les relations amicales et la co-
 ération entre les Etats conformément à la Charte des Nations Unies »,
 i reflète le droit international coutumier (Activités militaires et
 ramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 101-103, par. 191-193),
Assemblée générale a réaffirmé « [l]e principe que les Etats s’abstien-
 nt, dans leurs relations internationales, de recourir à la menace ou à
 mploi de la force ... contre l’intégrité territoriale ou l’indépendance
 litique de tout Etat ». Cette résolution met ensuite à la charge des
 ats différentes obligations leur imposant de ne pas violer l’inté-
  té territoriale d’autres Etats souverains. Dans le même ordre d’idées,
 cte final de la conférence d’Helsinki sur la sécurité et la coopération
   Europe du 1er août 1975 (la conférence d’Helsinki) prévoit que
  ]es Etats participants respecte[ront] l’intégrité territoriale de cha-
 n des autres Etats participants » (article IV). La portée du principe
   l’intégrité territoriale est donc limitée à la sphère des relations
  erétatiques.
 81. Plusieurs participants ont invoqué des résolutions par lesquelles le
onseil de sécurité a condamné certaines déclarations d’indépendance :
 ir, notamment, les résolutions 216 (1965) et 217 (1965) du Conseil de
curité concernant la Rhodésie du Sud, la résolution 541 (1983) du
onseil de sécurité concernant le nord de Chypre et la résolution 787
992) du Conseil de sécurité concernant la Republika Srpska.
 La Cour relève cependant que, dans chacun de ces cas, le Conseil de
curité s’est prononcé sur la situation telle qu’elle se présentait concrè-
ment lorsque les déclarations d’indépendance ont été faites ; l’illicéité de
s déclarations découlait donc non de leur caractère unilatéral, mais du
 t que celles-ci allaient ou seraient allées de pair avec un recours illicite
 a force ou avec d’autres violations graves de normes de droit interna-
  nal général, en particulier de nature impérative (jus cogens). Or, dans
 cas du Kosovo, le Conseil de sécurité n’a jamais pris une telle position.
 lon la Cour, le caractère exceptionnel des résolutions susmentionnées
mble confirmer qu’aucune interdiction générale des déclarations uni-

                                                                          38

érales d’indépendance ne saurait être déduite de la pratique du Conseil
sécurité.


                                    *
82. Un certain nombre de participants à la présente procédure ont fait
loir — seulement, il est vrai, à titre d’argument secondaire dans pres-
 e tous les cas — que la population du Kosovo avait le droit de créer un
at indépendant, soit au nom d’un droit à l’autodétermination, soit en
rtu de ce qu’ils ont présenté comme un droit de « sécession-remède »
 pliqué à la situation au Kosovo.
La Cour a déjà relevé (voir paragraphe 79 ci-dessus) que l’évolution du
oit des peuples à disposer d’eux-mêmes était l’un des principaux déve-
ppements du droit international au cours de la seconde moitié du
Xe siècle. La question de savoir si, en dehors du contexte des territoires
 n autonomes ou de celui des peuples soumis à la subjugation, à la
 mination ou à l’exploitation étrangères, le droit international relatif à
 utodétermination autorise une partie de la population d’un Etat exis-
nt à se séparer de cet Etat a cependant suscité des réponses radicale-
ent différentes parmi les participants à la présente procédure qui se
nt prononcés à ce sujet. Des divergences similaires se sont fait jour
r les questions de savoir si le droit international prévoit un droit de
écession-remède » et, dans l’affirmative, dans quelles circonstances
 ui-ci s’appliquerait. Des vues très différentes ont également été expri-
ées sur le point de savoir si les circonstances présentées par certains
 rticipants comme donnant naissance à un droit de « sécession-remède »
aient effectivement réunies dans le cas du Kosovo.
83. La Cour ne juge pas nécessaire de trancher ces questions en
spèce. L’Assemblée générale n’a demandé l’avis de la Cour que sur le
 int de savoir si la déclaration d’indépendance du Kosovo était conforme
  droit international. Or, les controverses relatives à la portée du droit à
 utodétermination ou à l’existence d’un droit de « sécession-remède » se
pportent en réalité à la question du droit de se séparer d’un Etat. Ainsi
 e Cour l’a déjà indiqué (voir paragraphes 49 à 56 ci-dessus), cette ques-
 n sort du cadre de celle qui a été posée par l’Assemblée générale, et
esque tous les participants en conviennent. Pour répondre à cette der-
ère, il suffit à la Cour de déterminer si la déclaration d’indépendance a
olé le droit international général ou la lex specialis créée par la résolu-
 n 1244 (1999) du Conseil de sécurité.

                                    *
84. Pour les raisons déjà indiquées, la Cour estime que le droit inter-
tional général ne comporte aucune interdiction applicable des déclara-
ns d’indépendance. En conséquence, elle conclut que la déclaration
ndépendance du 17 février 2008 n’a pas violé le droit international

                                                                         39

néral. Etant parvenue à cette conclusion, la Cour en vient maintenant
 ’examen de la pertinence juridique de la résolution 1244 du Conseil de
curité, adoptée le 10 juin 1999.

  B. La résolution 1244 (1999) du Conseil de sécurité et le cadre
  constitutionnel de la MINUK établi en vertu de cette résolution
85. Dans le cadre juridique de la Charte des Nations Unies, et notam-
ent sur la base de ses articles 24 et 25 et de son chapitre VII, le Conseil
   sécurité peut adopter des résolutions imposant des obligations en
rtu du droit international. La Cour a, à plusieurs reprises, eu l’occasion
 nterpréter et d’appliquer de telles résolutions du Conseil de sécurité, et
 oujours considéré qu’elles s’inscrivaient dans le cadre général des obli-
tions du droit international (Conséquences juridiques pour les Etats de
 présence continue de l’Afrique du Sud en Namibie (Sud-Ouest africain)
nobstant la résolution 276 (1970) du Conseil de sécurité, avis consul-
 if, C.I.J. Recueil 1971, p. 16 ; Questions d’interprétation et d’applica-
 n de la convention de Montréal de 1971 résultant de l’incident aérien de
 ckerbie (Jamahiriya arabe libyenne c. Royaume-Uni), mesures conser-
toires, ordonnance du 14 avril 1992, C.I.J. Recueil 1992, p. 15, par. 39-
 ; Questions d’interprétation et d’application de la convention de Mon-
 al de 1971 résultant de l’incident aérien de Lockerbie (Jamahiriya
abe libyenne c. Etats-Unis d’Amérique), mesures conservatoires, ordon-
nce du 14 avril 1992, C.I.J. Recueil 1992, p. 126-127, par. 42-44). La
 olution 1244 (1999) a été expressément adoptée par le Conseil de sécu-
é au titre du chapitre VII de la Charte des Nations Unies, et elle impose
 nc clairement des obligations juridiques internationales. La Cour relève
 ’aucun des participants n’a contesté que la résolution 1244 (1999), qui
ncerne spécifiquement la situation au Kosovo, fasse partie du droit
rtinent au regard de la présente situation.
86. La Cour relève que le Conseil de sécurité a adopté plusieurs autres
 olutions relatives à la question du Kosovo, notamment les résolu-
 ns 1160 (1998), 1199 (1998), 1203 (1998) et 1239 (1999). Elle n’estime
pendant pas nécessaire de se prononcer spécifiquement sur les réso-
 ions du Conseil de sécurité adoptées avant la résolution 1244 (1999),
 i, en tout état de cause, sont rappelées au deuxième alinéa de son
éambule.

                                   *
87. Un certain nombre de participants se sont intéressés à la question
 savoir si les règlements adoptés au nom de la MINUK par le repré-
ntant spécial du Secrétaire général, notamment le cadre constitutionnel
oir paragraphe 62 ci-dessus), faisaient également partie du droit inter-
tional applicable au sens de la demande de l’Assemblée générale.
88. Il a notamment été soutenu devant la Cour que le cadre constitu-
 nnel était un acte de droit interne et non de droit international. Selon

                                                                        40

 te argumentation, le cadre constitutionnel ne ferait pas partie du droit
 ernational applicable en la présente espèce et la question de la compa-
 ilité de la déclaration d’indépendance avec celui-ci n’entrerait dès lors
 s dans le cadre de la demande de l’Assemblée générale.

La Cour fait observer que les règlements de la MINUK, y compris le
glement no 2001/9 par lequel a été promulgué le cadre constitutionnel,
nt adoptés par le représentant spécial du Secrétaire général en vertu des
 uvoirs qui lui sont dévolus par la résolution 1244 (1999) du Conseil de
curité — notamment de ses paragraphes 6, 10 et 11 — et donc, en der-
ère analyse, par la Charte des Nations Unies. Le cadre constitutionnel
nt sa force obligatoire du caractère contraignant de la résolution 1244
999) et, partant, du droit international. En ce sens, il revêt donc un
ractère juridique international.
89. La Cour observe que ce cadre constitutionnel constitue en même
mps l’un des rouages de l’ordre juridique spécifique, créé en vertu de la
 olution 1244 (1999), applicable seulement au Kosovo et destiné à
glementer, pendant la période intérimaire instituée par cette résolution,
s questions qui relèvent habituellement du droit interne plutôt que du
oit international. Le règlement no 2001/9 commence par indiquer que le
dre constitutionnel a été promulgué
   « [a]fin de mettre en place un gouvernement autonome efficace, en
   attendant un règlement définitif, et de créer des institutions provisoi-
   res d’administration autonome dans les domaines législatif, exécutif
   et judiciaire grâce à la participation de la population du Kosovo à
   des élections libres et régulières ».
 Le cadre constitutionnel s’est donc intégré dans l’ensemble de normes
 opté aux fins de l’administration du Kosovo pendant la période inté-
maire. Les institutions créées en vertu du cadre constitutionnel étaient
 bilitées par celui-ci à prendre des décisions produisant leurs effets au
 n de cet ensemble de normes. En particulier, l’Assemblée du Kosovo
ait habilitée à adopter des textes ayant force de loi dans cet ordre juri-
que, sous réserve de l’autorité prépondérante du représentant spécial du
crétaire général.
 90. La Cour relève que, en vertu tant de la résolution 1244 (1999) du
onseil de sécurité que du cadre constitutionnel, le représentant spécial
  Secrétaire général jouit de pouvoirs de supervision considérables à
gard des institutions provisoires d’administration autonome établies
us l’autorité de la Mission d’administration intérimaire des Nations
nies au Kosovo. Ainsi qu’il a été rappelé ci-dessus (voir paragraphe 58),
 résolution 1244 (1999) prévoit d’établir au Kosovo « une administra-
 n intérimaire ... qui assurera une administration transitoire de même
 e la mise en place et la supervision des institutions d’auto-administra-
 n démocratiques provisoires » (par. 10). Celle-ci indique en outre que
es principales responsabilités de la présence internationale civile seront
  suivantes ... [ :] [o]rganiser et superviser la mise en place d’institutions

                                                                           41

ovisoires pour une administration autonome et démocratique en atten-
 nt un règlement politique, notamment la tenue d’élections » (par. 11,
  c)). De même, ainsi que cela a été exposé ci-dessus (voir paragra-
 e 62), en vertu du cadre constitutionnel, les institutions provisoires
administration autonome devaient exercer leurs fonctions conjointe-
ent avec le représentant spécial du Secrétaire général et sous la direction
  celui-ci, aux fins de mettre en œuvre la résolution 1244 (1999) du
onseil de sécurité.
 91. La Cour observe que la résolution 1244 (1999) du Conseil de sécu-
é et le cadre constitutionnel étaient toujours en vigueur et applicables le
  février 2008. En son paragraphe 19, la résolution 1244 (1999) prévoit
pressément que « la présence internationale civile et la présence inter-
 tionale de sécurité sont établies pour une période initiale de douze mois,
 se poursuivront ensuite tant que le Conseil n’en aura pas décidé autre-
ent ». Aucune décision portant modification de la résolution 1244 (1999)
a été prise par le Conseil de sécurité à sa séance du 18 février 2008, lors-
 e la déclaration d’indépendance a été examinée pour la première fois,
 à aucune séance ultérieure. Dans sa déclaration du 26 novembre 2008
oc. S/PRST/2008/44), le président du Conseil de sécurité s’est simple-
ent « félicit[é] de la coopération qui exist[ait], dans le cadre de sa résolu-
 n 1244 (1999), entre l’ONU et les autres intervenants internationaux »
 s italiques sont de la Cour). De plus, le Conseil de sécurité a décidé,
 x termes du paragraphe 21 de sa résolution 1244 (1999), « de rester
tivement saisi de la question » et a maintenu à son ordre du jour le
 int relatif aux « résolutions 1160 (1998), 1199 (1998), 1203 (1998), 1239
999) et 1244 (1999) » (voir, plus récemment, le rapport du Conseil
  sécurité, 1er août 2008-31 juillet 2009, documents officiels de l’Assem-
ée générale, soixante-quatrième session, supplément no 2, p. 39 et
 v. et p. 132 et suiv.). En outre, il est indiqué au point 3 du chapitre 14
   cadre constitutionnel que « [l]e représentant spécial du Secrétaire
néral ... peut apporter des modifications au cadre constitutionnel ».
es modifications mineures ont été apportées par les règlements
   la MINUK no 2002/9 (UNMIK/REG/2002/9) du 3 mai 2002,
  2007/29 (UNMIK/REG/2007/29) du 4 octobre 2007, no 2008/1 du
janvier 2008 (UNMIK/REG/2008/1) et no 2008/9 du 8 février 2008
 NMIK/REG/2008/9). Enfin, ni la résolution 1244 (1999) du Conseil
   sécurité ni le cadre constitutionnel ne contiennent de clause
extinction ou n’ont été abrogés ; ils constituaient par conséquent le
oit international applicable à la situation qui existait au Kosovo le
  février 2008.
 92. Par ailleurs, le représentant spécial du Secrétaire général continue
exercer ses fonctions au Kosovo. Le Secrétaire général a en outre conti-
 é de présenter des rapports périodiques au Conseil de sécurité, ainsi
 e le prescrit le paragraphe 20 de la résolution 1244 (1999) (voir le plus
cent rapport trimestriel du Secrétaire général sur la Mission d’adminis-
 tion intérimaire des Nations Unies au Kosovo, doc. S/2010/169
   6 avril 2010, ainsi que les précédents rapports, doc. S/2008/692 du

                                                                           42

  novembre 2008, doc. S/2009/149 du 17 mars 2009, doc. S/2009/300 du
  juin 2009, doc. S/2009/497 du 30 septembre 2009 et doc. S/2010/5
  5 janvier 2010).
 93. La Cour conclut de ce qui précède que la résolution 1244 (1999) du
onseil de sécurité et le cadre constitutionnel font partie du droit inter-
 tional qu’il convient de considérer pour répondre à la question posée
 r l’Assemblée générale dans sa demande d’avis consultatif.

 Interprétation de la résolution 1244 (1999) du Conseil de sécurité

 94. Avant de poursuivre son examen, la Cour doit rappeler plusieurs
 ments pertinents aux fins d’interpréter les résolutions du Conseil de
curité. Il est vrai que les règles relatives à l’interprétation des traités
 nsacrées par les articles 31 et 32 de la convention de Vienne sur le droit
 s traités peuvent fournir certaines indications mais, compte tenu des
 férences qui existent entre les instruments conventionnels et les résolu-
 ns du Conseil de sécurité, d’autres éléments doivent aussi être pris en
 nsidération aux fins de l’interprétation de ces dernières. Les résolutions
   Conseil de sécurité sont adoptées par un organe collégial unique et
  borées dans le cadre d’un processus très différent de celui qui permet la
 nclusion d’un traité. Elles sont adoptées à l’issue d’un vote, comme il
   prévu à l’article 27 de la Charte, et leur texte final exprime la position
   Conseil de sécurité en tant qu’organe. De plus, les résolutions du
onseil de sécurité peuvent être contraignantes à l’égard de tous les Etats
 embres (Conséquences juridiques pour les Etats de la présence continue
  l’Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant la réso-
 ion 276 (1970) du Conseil de sécurité, avis consultatif, C.I.J. Recueil
 71, p. 54, par. 116), que ceux-ci aient ou non participé à leur formula-
 n. Pour interpréter les résolutions du Conseil de sécurité, la Cour peut
 e amenée à examiner certaines déclarations faites par les représentants
Etats membres du Conseil de sécurité à l’époque de leur adoption ou
autres résolutions de ce dernier ayant trait à la même question, ainsi
 ’à se pencher sur la pratique ultérieure des organes pertinents de
Organisation des Nations Unies et des Etats à l’égard desquels les réso-
 ions en question ont une incidence.

                                     *

 95. La Cour fait tout d’abord observer que la résolution 1244 (1999)
 it être lue conjointement avec les principes généraux énoncés dans ses
 nexes 1 et 2, puisque, dans le corps de la résolution, le Conseil de sécu-
 é a « 1. [d]écid[é] que la solution politique de la crise au Kosovo repo-
  a[it] sur les principes généraux énoncés à l’annexe 1 et les principes et
 nditions plus détaillés figurant à l’annexe 2 ». Ces principes généraux
 aient pour objet de régler la crise du Kosovo, tout d’abord en faisant
  sorte que cessent la violence et la répression, puis en mettant en place

                                                                          43

e administration intérimaire. La résolution 1244 (1999) prévoyait aussi
e solution à plus long terme, consistant à engager
   « [u]n processus politique en vue de l’établissement d’un accord-cadre
   politique intérimaire prévoyant pour le Kosovo une autonomie subs-
   tantielle, qui tienne pleinement compte des accords de Rambouillet
   et du principe de la souveraineté et de l’intégrité territoriale de la
   République fédérale de Yougoslavie et des autres pays de la région,
   et la démilitarisation de l’ALK » (résolution 1244 (1999) (10 juin
   1999) du Conseil de sécurité, annexe 1, 6e principe ; ibid., annexe 2,
   par. 8).
convient en outre de rappeler que le dixième alinéa du préambule de la
  olution 1244 (1999) rappelait également la souveraineté et l’intégrité
 ritoriale de la République fédérale de Yougoslavie.
 96. Ayant exposé plus haut les principales caractéristiques de la résolu-
 n 1244 (1999) du Conseil de sécurité (voir paragraphes 58 et 59), la
our relève que trois d’entre elles sont pertinentes aux fins de déterminer
 bjet et le but de cette résolution.
 97. Premièrement, la résolution 1244 (1999) établit, au Kosovo, une
ésence internationale civile et de sécurité ayant pleine autorité civile et
 litique, seule responsable de la gestion des affaires publiques du
osovo. Ainsi qu’il a été indiqué ci-dessus (voir paragraphe 60), le Secré-
 re général a, le 12 juin 1999, exposé au Conseil de sécurité un concept
opération préliminaire pour l’organisation globale de la présence civile
us l’autorité de la MINUK. Le 25 juillet 1999, le représentant spécial
   Secrétaire général a promulgué le règlement n° 1999/1 de la MINUK,
puté être entré en vigueur le 10 juin 1999, date d’adoption de la résolu-
 n 1244 (1999) du Conseil de sécurité. Selon ce règlement, « tous les
 uvoirs législatifs et exécutifs afférents au Kosovo, y compris l’adminis-
  tion de l’ordre judiciaire », étaient dévolus à la MINUK et exercés
 r le représentant spécial. Pris conjointement, la résolution 1244 (1999)
 le règlement no 1999/1 de la MINUK ont par conséquent eu pour effet
  se substituer à l’ordre juridique qui était alors en vigueur sur le terri-
 re du Kosovo et d’établir une administration internationale de ce
 ritoire. Dès lors, le déploiement de présences civile et de sécurité au
osovo en vertu de la résolution 1244 (1999) doit être considéré comme
 e mesure exceptionnelle concernant les aspects civils, politiques et de
curité, et visant à répondre à la crise dont ce territoire était le théâtre
  1999.
 98. Deuxièmement, la solution énoncée dans la résolution 1244 (1999),
  avoir la mise en place d’une administration territoriale internationale
 intérimaire, visait des objectifs humanitaires. Elle devait être un moyen
  stabiliser le Kosovo et de rétablir les bases de l’ordre public dans une
ne en crise. Cela ressort de la résolution 1244 (1999) elle-même, qui, au
uxième alinéa de son préambule, rappelle la résolution 1239 du Conseil
  sécurité, adoptée le 14 mai 1999, dans laquelle celui-ci s’était déclaré
 ravement préoccupé par la catastrophe humanitaire qui sévi[ssait] au

                                                                         44

osovo ... et aux alentours ». Les priorités énoncées au paragraphe 11 de
 résolution 1244 (1999) ont été définies de façon plus détaillée dans les
 uatre piliers » relatifs à la gestion des affaires publiques du Kosovo
ésentés dans le rapport du Secrétaire général du 12 juin 1999 (paragra-
 e 60 ci-dessus). En mettant l’accent sur ces « quatre piliers » — à savoir
dministration civile intérimaire, les affaires humanitaires, le renforce-
ent des institutions et la reconstruction — et en en confiant la respon-
bilité à différentes organisations et institutions internationales, la réso-
 ion 1244 (1999) avait clairement pour objet de faciliter la stabilisation
 la reconstruction. La mise en place de l’administration intérimaire au
osovo visait à suspendre temporairement l’exercice par la Serbie des
 uvoirs découlant de la souveraineté dont elle demeurait titulaire sur le
 ritoire du Kosovo. Le régime juridique établi par la résolution 1244
999) avait pour but d’engager, d’organiser et de superviser la création
s institutions d’administration autonome locales du Kosovo sous les
 spices de la présence internationale intérimaire.
99. Troisièmement, la résolution 1244 (1999) établit clairement un
gime intérimaire ; elle ne saurait être considérée comme instaurant un
dre institutionnel permanent sur le territoire du Kosovo. Par cette réso-
 ion la MINUK était simplement chargée de faciliter la solution négo-
 e recherchée pour le statut futur du Kosovo, sans préjuger du résultat
  processus de négociation.
100. La Cour conclut donc que l’objet et le but de la résolution 1244
999) étaient d’établir un régime juridique temporaire de caractère excep-
 nnel qui s’est substitué, sauf lorsqu’il l’a expressément conservé, à
 rdre juridique serbe et visait à stabiliser le Kosovo ; ce régime était
nsé s’appliquer à titre transitoire.

 Question de la conformité de la déclaration d’indépendance à la
 résolution 1244 (1999) du Conseil de sécurité et aux mesures adoptées
 en vertu de celle-ci

101. La Cour examinera à présent la question de savoir si la résolu-
n 1244 (1999) du Conseil de sécurité, ou les mesures adoptées en vertu
 celle-ci, ont eu pour effet de créer une interdiction spécifique de toute
claration d’indépendance, interdiction qui serait applicable à ceux qui
t adopté la déclaration d’indépendance du 17 février 2008. Pour répon-
e à cette question, la Cour doit, ainsi qu’exposé au paragraphe 52
dessus, commencer par déterminer précisément de qui émane cette
claration.

a) L’identité des auteurs de la déclaration d’indépendance

102. La Cour doit déterminer si la déclaration d’indépendance du
 février 2008 constituait un acte de l’« Assemblée du Kosovo » en tant
’institution provisoire d’administration autonome établie conformé-

                                                                         45

ent au chapitre 9 du cadre constitutionnel, ou si ceux qui ont adopté
  te déclaration agissaient en une autre qualité.
 103. La Cour note que des vues différentes ont été exprimées à ce
  et. D’une part, il a été avancé dans le cadre de la procédure devant la
our que la réunion au cours de laquelle la déclaration avait été adoptée
ait une séance de l’Assemblée du Kosovo, siégeant en tant qu’institu-
 n provisoire d’administration autonome dans les limites du cadre cons-
 utionnel. Pour d’autres participants, en revanche, tant le libellé du
 cument que les circonstances de son adoption indiquent clairement que
 déclaration du 17 février 2008 n’était pas l’œuvre des institutions pro-
 oires d’administration autonome et qu’elle n’a pas pris effet dans le
 dre juridique créé aux fins de l’administration du Kosovo pendant la
 riode intérimaire.
 104. La Cour relève que, lorsqu’ils ont ouvert la réunion du 17 février
 08 à laquelle la déclaration d’indépendance a été adoptée, le président
   l’Assemblée et le premier ministre du Kosovo ont fait référence à
Assemblée du Kosovo et au cadre constitutionnel. La Cour estime
pendant que la déclaration d’indépendance doit être envisagée dans son
 ntexte plus général, compte tenu des événements qui ont précédé son
 option, en particulier ceux liés à ce qu’il est convenu d’appeler le « pro-
ssus de détermination du statut final » (voir paragraphes 64 à 73). La
  olution 1244 (1999) du Conseil de sécurité visait surtout à mettre en
ace un cadre provisoire pour l’administration autonome du Kosovo
oir paragraphe 58 ci-dessus). Si, lors de l’adoption de la résolution, la
 nviction prévalait que le statut final du Kosovo découlerait du cadre
  titutionnel établi par celle-ci et serait élaboré dans ce cadre, les contours
 écis et, a fortiori, l’issue du processus de détermination du statut final
rent laissés en suspens dans la résolution 1244 (1999) du Conseil de
curité. Ainsi, le paragraphe 11 de la résolution, tout particulièrement
 ns ses alinéas d), e) et f), ne traite-t-il de questions liées au statut final
 e dans la mesure où il inscrit au nombre des responsabilités de la
 INUK celles de « [f]aciliter un processus politique visant à déterminer
 statut futur du Kosovo, en tenant compte des accords de Rambouillet »
   « [à] un stade final, [de] superviser le transfert des pouvoirs des insti-
  ions provisoires du Kosovo aux institutions qui auront été établies
 ns le cadre d’un règlement politique ».
 105. Il ressort de la déclaration d’indépendance que ses auteurs avaient
  s conscience de l’échec des négociations relatives au statut final et du
urnant décisif auquel se trouvait le Kosovo. Dans son préambule, la
 claration fait référence aux « années de négociations sous l’égide de la
 mmunauté internationale entre Belgrade et Pristina sur la question [du]
  ur statut politique [du Kosovo] » et s’inscrit expressément dans le
 ntexte de l’échec des négociations sur le statut final puisque, y est-il
diqué, « aucun accord n’[a] pu être trouvé concernant un statut accep-
ble pour les deux parties » (dixième et onzième alinéas du préambule).
 rtant de là, les auteurs de la déclaration d’indépendance soulignent
 ’ils sont résolus à « trouver un règlement » à la question du statut du

                                                                            46

osovo et à donner au peuple kosovar « une vision claire de son avenir »
eizième alinéa du préambule). Les termes utilisés indiquent que les
teurs de la déclaration n’entendaient pas agir dans le cadre normal du
gime intérimaire d’administration autonome du Kosovo mais voulaient
 re de ce dernier un « Etat souverain et indépendant » (ibid., par. 1). La
claration d’indépendance n’était donc pas destinée, dans l’esprit de
ux qui l’ont adoptée, à prendre effet au sein de l’ordre juridique ins-
uré aux fins de la phase intérimaire — chose qui, d’ailleurs, aurait été
 possible. Au contraire, la Cour considère que les auteurs de cette
claration n’ont pas agi, et n’ont pas entendu agir, en qualité d’institu-
 n née de cet ordre juridique et habilitée à exercer ses fonctions dans ce
dre, mais qu’ils ont décidé d’adopter une mesure dont l’importance et
  effets iraient au-delà.
106. Cette conclusion est renforcée par le fait que les auteurs de la
claration se sont engagés à assumer les obligations internationales du
osovo, notamment celles auxquelles la MINUK avait souscrit en son
 m (ibid., par. 9), et qu’ils ont expressément et solennellement affirmé
 e le Kosovo serait lié, envers les Etats tiers, par les engagements pris
ns la déclaration (ibid., par. 12). Or, selon le régime établi par le cadre
nstitutionnel, toutes les questions touchant à la direction des relations
térieures du Kosovo relevaient exclusivement du représentant spécial
  Secrétaire général :
   « m) conclusion d’accords avec les Etats et les organisations inter-
        nationales dans tous les domaines relevant de la résolution
        1244 (1999) du Conseil de sécurité ;
    n) contrôle du respect des engagements pris dans le cadre d’ac-
        cords internationaux conclus au nom de la MINUK ;
    o) relations extérieures, notamment avec les Etats et les organisa-
        tions internationales ... » (chapitre 8.1 du cadre constitution-
        nel, intitulé « Pouvoirs et attributions réservés au représentant
        spécial du Secrétaire général »),
 représentant spécial du Secrétaire général se bornant à tenir des consul-
  ions et à coopérer avec les institutions provisoires d’administration
 tonome du Kosovo dans ces domaines.
 107. Certaines particularités du texte de la déclaration et les circons-
nces dans lesquelles celle-ci a été adoptée militent également en faveur
   cette conclusion. Dans le texte original albanais (qui constitue le
ul texte faisant foi), il n’est indiqué nulle part que la déclaration
mane de l’Assemblée du Kosovo. L’expression « Assemblée du Ko-
 vo » n’apparaît en tête de la déclaration que dans les traductions
  nçaise et anglaise contenues dans le dossier déposé au nom du Secré-
 re général. Les termes employés dans la déclaration, dont le premier
 ragraphe commence par « Nous, dirigeants démocratiquement élus de
 tre peuple », diffèrent de ceux qui sont utilisés dans les actes adoptés
 r l’Assemblée du Kosovo, où la troisième personne du singulier est
usage.

                                                                        47

 En outre, la procédure suivie à l’égard de la déclaration différait de
 le utilisée par l’Assemblée du Kosovo pour l’adoption des textes légis-
 ifs. En particulier, lorsqu’elle a été adoptée, la déclaration a été signée
 r l’ensemble des personnes présentes, y compris le président du Kosovo,
 i (ainsi qu’indiqué au paragraphe 76 ci-dessus) n’était pas membre de
Assemblée du Kosovo. En fait, le passage dans lequel les personnes
 ant adopté la déclaration d’indépendance se présentent elles-mêmes
 mme les « dirigeants démocratiquement élus [du] peuple » précède immé-
atement la déclaration d’indépendance dans le corps du texte (« décla-
 ns par la présente que le Kosovo est un Etat souverain et indépen-
 nt » ; par. 1). Il convient également de noter que la déclaration n’a pas
   transmise au représentant spécial du Secrétaire général pour publica-
 n au Journal officiel.
 108. La réaction du représentant spécial du Secrétaire général à la
 claration d’indépendance n’est pas non plus dénuée d’intérêt. Le cadre
 nstitutionnel conférait à celui-ci le pouvoir de superviser et, dans
rtaines circonstances, d’annuler les actes des institutions provi-
  res d’administration autonome. Par le passé, en particulier entre
 02 et 2005, période pendant laquelle l’Assemblée du Kosovo avait
  s certaines initiatives en faveur de l’indépendance du Kosovo, le
présentant spécial avait jugé plusieurs actes incompatibles avec le cadre
 nstitutionnel au motif qu’ils « dépass[aient] le champ de compétences
e l’Assemblée] » (dossier déposé par l’Organisation des Nations Unies,
èce no 189, 7 février 2003) et excédaient donc les pouvoirs de l’Assemblée
   Kosovo.
 Le silence du représentant spécial du Secrétaire général face à la décla-
  ion d’indépendance du 17 février 2008 semble indiquer que celui-ci
  la considérait pas comme un acte des institutions provisoires d’admi-
  tration autonome censé prendre effet dans le cadre de l’ordre juri-
que dont la supervision lui incombait. Il ressort de la pratique du
présentant spécial qu’il aurait été de son devoir d’agir à l’encontre
actes de l’Assemblée du Kosovo qui constituaient, selon lui, un excès
  pouvoir.
 La Cour reconnaît que, dans son rapport sur la mission d’administra-
 n intérimaire des Nations Unies au Kosovo soumis au Conseil de sécu-
 é le 28 mars 2008, le Secrétaire général indiquait que, « [l]ors d’une
ance..., l’Assemblée du Kosovo a[vait] adopté une « déclaration d’indé-
 ndance » proclamant le Kosovo Etat indépendant et souverain » (Nations
nies, doc. S/2008/211, par. 3). Il s’agissait du rapport périodique
 rmal consacré aux activités de la MINUK, dont le but était de tenir le
onseil de sécurité informé de l’évolution de la situation au Kosovo ; ce
pport n’était pas censé constituer une analyse juridique de la déclaration
   de la qualité en laquelle avaient agi ceux qui l’avaient adoptée.
 109. L’ensemble de ces éléments amène ainsi la Cour à conclure
 e la déclaration d’indépendance du 17 février 2008 n’est pas le fait de
Assemblée du Kosovo en tant qu’institution provisoire d’administra-
 n autonome agissant dans les limites du cadre constitutionnel, mais

                                                                         48

  celui de personnes ayant agi de concert en leur qualité de représen-
nts du peuple du Kosovo, en dehors du cadre de l’administration
 érimaire.

b) La question de la violation éventuelle par les auteurs de la décla-
   ration d’indépendance de la résolution 1244 (1999) du Conseil de
   sécurité ou des mesures adoptées en vertu de celle-ci

 110. Ayant établi l’identité des auteurs de la déclaration d’indépen-
 nce, la Cour en vient à la question de savoir si, en prononçant la décla-
  ion, ceux-ci sont allés à l’encontre d’une éventuelle interdiction
 ntenue dans la résolution 1244 (1999) du Conseil de sécurité ou dans
 cadre constitutionnel adopté en vertu de celle-ci.
 111. La Cour rappelle que cette question a donné matière à contro-
rse durant la présente procédure. Certains participants à celle-ci ont
firmé que la déclaration d’indépendance du 17 février 2008 constituait
 e tentative unilatérale de mettre un terme à la présence internationale
ablie par la résolution 1244 (1999) du Conseil de sécurité, ce que seule
 rmettrait une décision du Conseil de sécurité lui-même. Il a également
   soutenu qu’un règlement définitif de la question du statut du Kosovo
   pouvait être obtenu que par le moyen soit d’un accord de toutes les
 rties prenantes (c’est-à-dire, notamment, avec le consentement de la
  publique de Serbie), soit d’une résolution expresse du Conseil de sécu-
 é entérinant un statut final spécifique pour le Kosovo, ainsi qu’il est
évu dans les principes directeurs du groupe de contact. Selon ce point
  vue, l’action unilatérale des auteurs de la déclaration d’indépendance
  ait inconciliable avec la résolution 1244 (1999) du Conseil de sécurité
 constituerait donc une violation de celle-ci.
 112. D’autres participants ont soutenu devant la Cour que la résolu-
 n 1244 (1999) du Conseil de sécurité n’interdisait pas l’indépendance du
osovo et n’en excluait pas la possibilité. Ils ont affirmé que la résolution
gissait uniquement l’administration intérimaire du Kosovo, mais non le
  tut final ou permanent de ce dernier. En particulier, a-t-il été avancé, la
  olution 1244 (1999) du Conseil de sécurité ne créerait pas, en droit
 ernational, d’obligations faisant obstacle à une déclaration d’indépen-
 nce ou frappant une telle déclaration de nullité, et elle ne s’adresserait
 s aux auteurs de la déclaration d’indépendance. Selon ce point de vue, si
 Conseil de sécurité avait voulu exclure la possibilité d’une déclaration
 ndépendance, il l’aurait indiqué en des termes clairs et dénués d’ambi-
 ïté dans le texte de la résolution, comme il l’avait fait dans la résolu-
 n 787 (1992) concernant la Republika Srpska. En outre, il a été soutenu
 e les références, dans les annexes de la résolution 1244 (1999) du
onseil de sécurité, aux accords de Rambouillet et donc indirectement à la
 olonté du peuple » du Kosovo (voir le chapitre 8.3 des accords de Ram-
 uillet) étayaient l’idée que, dans sa résolution 1244 (1999), le Conseil de
curité non seulement n’était pas hostile à la déclaration d’indépendance,

                                                                          49

ais allait même jusqu’à l’envisager. D’autres participants ont soutenu
 e, une fois épuisée la voie des négociations, la résolution 1244 (1999) ne
 sait plus obstacle à une déclaration d’indépendance.

                                     *
 113. La réponse à la question de savoir si la résolution 1244 (1999)
 erdisait aux auteurs de la déclaration du 17 février 2008 de proclamer
ndépendance du Kosovo vis-à-vis de la République de Serbie passe néces-
 rement par une lecture attentive de cette résolution (voir par. 94 et suiv.).
 114. En premier lieu, la Cour fait observer que la résolution 1244
999) visait essentiellement à instaurer un régime intérimaire pour le
osovo, en vue d’encadrer le processus politique destiné à établir, à long
 me, le statut final de celui-ci. Cette résolution ne contenait aucune
 position concernant le statut final du Kosovo ou les conditions aux-
 elles ce statut devait satisfaire.
 A cet égard, la Cour relève que, au vu de la pratique suivie à l’époque
 r le Conseil de sécurité, lorsque celui-ci décidait de fixer des conditions
 trictives quant au statut permanent d’un territoire, ces conditions
aient précisées dans la résolution pertinente. Dans le cas de Chypre, par
emple, même si les circonstances factuelles étaient différentes de celles
  Kosovo, le Conseil a, dans sa résolution 1251 du 29 juin 1999 — soit
x-neuf jours seulement après l’adoption de la résolution 1244 (1999) —,
affirmé sa position selon laquelle « le règlement du problème de Chypre
evait]t être fondé sur un Etat de Chypre doté d’une souveraineté, d’une
rsonnalité internationale et d’une citoyenneté uniques, son indépen-
 nce et son intégrité territoriale étant garanties » (par. 11). Le Conseil de
curité a de la sorte énoncé les conditions spécifiques relatives au statut
rmanent de Chypre.
 Le libellé de la résolution 1244 (1999) montre en revanche que le
onseil de sécurité ne s’est pas réservé le règlement définitif de la situa-
 n au Kosovo, et il est resté silencieux sur les conditions du statut
 al.
 La résolution 1244 (1999) n’excluait donc pas l’adoption de la déclara-
 n d’indépendance du 17 février 2008, ces deux textes étant de nature
 férente : contrairement à la résolution 1244 (1999), la déclaration
 ndépendance constitue une tentative de déterminer définitivement le
 tut du Kosovo.
 115. En second lieu, pour en venir à la question des destinataires de la
 olution 1244 (1999) du Conseil de sécurité, celle-ci, comme indiqué
us haut (voir paragraphe 58), établit un cadre général pour le « déploie-
ent au Kosovo, sous l’égide de l’Organisation des Nations Unies, de
ésences internationales civile et de sécurité » (par. 5). Elle vise principa-
ment à imposer certaines obligations et à conférer certaines autorisa-
 ns aux Etats Membres de l’Organisation des Nations Unies ainsi qu’à
s organes de l’Organisation tels que le Secrétaire général et son repré-
ntant spécial (voir, notamment, les paragraphes 3, 5, 6, 7, 9, 10 et 11 de

                                                                           50

  résolution 1244 (1999) du Conseil de sécurité). La résolution 1244
999) ne fait expressément mention d’autres acteurs que lorsque le
onseil de sécurité exige, d’une part, « que l’ALK et les autres groupes
més d’Albanais du Kosovo mettent immédiatement fin à toutes opéra-
 ns offensives et satisfassent aux exigences en matière de démilitari-
  ion » (par. 15) et que, d’autre part, « tous les intéressés, y compris la
ésence internationale de sécurité, apportent leur entière coopération au
 ibunal international pour l’ex-Yougoslavie » (par. 14). Cette résolution
 ndique nullement que le Conseil de sécurité ait entendu imposer en sus
 e obligation ou une interdiction d’agir spécifique à ces autres acteurs.
 116. La Cour rappelle à cet égard qu’il est arrivé que le Conseil de sécu-
é formule certaines exigences à l’intention d’acteurs autres que les Etats
embres de l’Organisation des Nations Unies et les organisations inter-
 uvernementales. Plus particulièrement, un certain nombre de résolu-
 ns du Conseil de sécurité adoptées au sujet du Kosovo avant la résolu-
 n 1244 (1999) contenaient des exigences nommément adressées aux
  igeants albanais du Kosovo. Dans la résolution 1160 (1998), par exem-
e, il était « [d]emand[é] aux autorités de Belgrade et aux dirigeants de la
mmunauté albanaise kosovare d’engager sans délai et sans conditions
éalables un dialogue constructif sur les questions touchant le statut poli-
 ue » (résolution 1160 (1998), par. 4 ; les italiques sont de la Cour). La
  olution 1199 (1998) énonçait quatre exigences distinctes à l’adresse des
 torités albanaises du Kosovo, les engageant à améliorer la situation
 manitaire, à nouer un dialogue avec la République fédérale de Yougo-
 vie, à poursuivre leurs objectifs uniquement par des moyens pacifiques
 à coopérer pleinement avec le procureur du Tribunal pénal internatio-
 l pour l’ex-Yougoslavie (résolution 1199 (1998), par. 2, 3, 6 et 13). Dans
  résolution 1203 (1998), le Conseil de sécurité « [e]xige[ait] ... que les
  igeants albanais du Kosovo et tous les autres éléments de la commu-
 uté albanaise du Kosovo respectent strictement et rapidement les
  olutions 1160 (1998) et 1199 (1998), et coopèrent pleinement avec la
ission de vérification de l’OSCE au Kosovo » (résolution 1203 (1998),
 r. 4). Il y invitait également les « dirigeants albanais du Kosovo [à]
gage[r] immédiatement, sans condition et selon un calendrier précis,
    dialogue constructif avec une présence internationale, en vue de
ettre fin à la crise et de parvenir à un règlement politique négocié de la
 estion du Kosovo » ; il exigeait que « les dirigeants albanais du
osovo et toutes les autres parties intéressées respectent la liberté de
 culation des membres de la Mission de vérification de l’OSCE et
s autres membres du personnel international », « [d]emand[ait] instam-
ent aux dirigeants albanais du Kosovo de condamner tous les actes
   terrorisme » et les sommait de « coopérer à la réalisation des efforts
ployés à l’échelon international pour améliorer la situation humani-
 re et pour prévenir la catastrophe humanitaire imminente » (résolu-
 n 1203 (1998), par. 5, 6, 10 et 11).
 117. Une telle référence aux dirigeants albanais du Kosovo ou à
autres acteurs, nonobstant celle, relativement générale, à « tous les inté-

                                                                        51

 sés » (par. 14), ne se retrouve pas dans le texte de la résolution 1244
999) du Conseil de sécurité. Lorsqu’elle interprète des résolutions du
onseil de sécurité, la Cour doit identifier, au cas par cas, compte tenu de
utes les circonstances pertinentes, les destinataires à l’égard desquels le
onseil de sécurité a voulu créer des obligations juridiques contraignan-
 . Les termes utilisés dans la résolution peuvent être riches d’enseigne-
ents à cet égard. La position adoptée par la Cour au sujet de l’effet
 ligatoire des résolutions du Conseil de sécurité en général est, mutatis
utandis, également pertinente en l’espèce. La Cour rappelle ce qu’elle a
claré à ce propos :
      « Il faut soigneusement analyser le libellé d’une résolution du
   Conseil de sécurité avant de pouvoir conclure à son effet obligatoire.
   Etant donné le caractère des pouvoirs découlant de l’article 25, il
   convient de déterminer dans chaque cas si ces pouvoirs ont été en
   fait exercés, compte tenu des termes de la résolution à interpréter,
   des débats qui ont précédé son adoption, des dispositions de la
   Charte invoquées et en général de tous les éléments qui pourraient
   aider à préciser les conséquences juridiques de la résolution du
   Conseil de sécurité. » (Conséquences juridiques pour les Etats de la
   présence continue de l’Afrique du Sud en Namibie (Sud-Ouest afri-
   cain) nonobstant la résolution 276 (1970) du Conseil de sécurité,
   avis consultatif, C.I.J. Recueil 1971, p. 53, par. 114.)
118. Ces considérations à l’esprit, la Cour ne peut retenir l’argument
 on lequel la résolution 1244 (1999) du Conseil de sécurité contiendrait
nterdiction, liant les auteurs de la déclaration d’indépendance, de faire
 e telle déclaration ; pareille interdiction ne peut non plus être inférée du
xte de la résolution, lu dans son contexte et à la lumière de son objet et
  son but. Le libellé de la résolution 1244 (1999) du Conseil de sécurité
 , au mieux, ambigu à cet égard. L’objet et le but de la résolution
nsistent, ainsi que cela a été exposé de manière détaillée (voir paragra-
 es 96 à 100), à mettre en place une administration intérimaire au
osovo, sans prendre aucune décision définitive quant aux questions
 atives au statut final. Il est précisé dans la résolution que les
   « principales responsabilités de la présence internationale civile seront
   les suivantes : ... [o]rganiser et superviser la mise en place d’institu-
   tions provisoires pour une auto-administration autonome et démo-
   cratique en attendant un règlement politique » (résolution, par. 11,
   al. c) ; les italiques sont de la Cour).
expression « règlement politique », qui a souvent été reprise dans la pré-
nte procédure, ne change rien à cette conclusion. Premièrement, cette
 érence s’inscrit dans le cadre d’une énumération des responsabilités
combant à la présence civile internationale, à savoir le représentant spé-
 l du Secrétaire général pour le Kosovo et la MINUK, et à personne
autre. Deuxièmement, comme en témoignent les vues divergentes qui
 t été exposées devant la Cour sur ce point, l’expression « règlement poli-

                                                                          52

 ue » peut s’interpréter de diverses manières. Selon la Cour, cette partie
 la résolution 1244 (1999) du Conseil de sécurité ne peut donc pas être
 erprétée comme comportant une interdiction de déclarer l’indépendance
plicable en particulier aux auteurs de la déclaration du 17 février 2008.
119. La Cour conclut dès lors que la résolution 1244 (1999) du Conseil
  sécurité ne faisait pas obstacle à ce que les auteurs de la déclaration
  17 février 2008 proclament l’indépendance du Kosovo vis-à-vis de la
 publique de Serbie. Partant, la déclaration d’indépendance n’a pas
olé la résolution 1244 (1999) du Conseil de sécurité.

                                    *
120. La Cour en vient donc à la question de savoir si la déclaration
 ndépendance du 17 février 2008 a violé le cadre constitutionnel établi
us les auspices de la MINUK. Le chapitre 5 du cadre constitutionnel
finit les pouvoirs des institutions provisoires d’administration auto-
 me du Kosovo. Plusieurs des Etats qui ont participé à la présente pro-
dure ont soutenu que l’adoption d’une déclaration d’indépendance
ait un acte qui excédait les pouvoirs de ces institutions tels que définis
 ns le cadre constitutionnel.

121. Toutefois, la Cour a d’ores et déjà conclu (voir paragraphes 102 à
9 ci-dessus) que la déclaration d’indépendance du 17 février 2008
émanait pas des institutions provisoires d’administration autonome, et
 ’il ne s’agissait pas non plus d’un acte destiné à prendre effet, ou ayant
 ectivement pris effet, dans le cadre de l’ordre juridique au sein duquel
 les-ci agissaient. Il s’ensuit que les auteurs de la déclaration d’indépen-
 nce n’étaient pas liés par le cadre qui visait à régir, en définissant leurs
 uvoirs et responsabilités, la conduite des institutions provisoires
administration autonome. En conséquence, la Cour conclut que la
claration d’indépendance n’a pas violé le cadre constitutionnel.

                                  * * *

                       V. CONCLUSION GÉNÉRALE
122. La Cour a conclu ci-dessus que l’adoption de la déclaration
ndépendance du 17 février 2008 n’a violé ni le droit international géné-
, ni la résolution 1244 (1999) du Conseil de sécurité, ni le cadre consti-
ionnel. En conséquence, l’adoption de ladite déclaration n’a violé
cune règle applicable du droit international.

                                  * * *
123. Par ces motifs,
La COUR,
1) A l’unanimité,

                                                                          53

Dit qu’elle est compétente pour répondre à la demande d’avis consultatif ;
2) Par neuf voix contre cinq,
Décide de donner suite à la demande d’avis consultatif ;
POUR :M. Owada, président ; MM. Al-Khasawneh, Buergenthal, Simma,
  Abraham, Sepúlveda-Amor, Cançado Trindade, Yusuf, Greenwood, juges ;
CONTRE : M. Tomka, vice-président ; MM. Koroma, Keith, Bennouna, Skot-
  nikov, juges ;
3) Par dix voix contre quatre,
Est d’avis que la déclaration d’indépendance du Kosovo adoptée le
février 2008 n’a pas violé le droit international.
POUR : M. Owada, président ; MM. Al-Khasawneh, Buergenthal, Simma,
  Abraham, Keith, Sepúlveda-Amor, Cançado Trindade, Yusuf, Green-
  wood, juges ;
CONTRE : M. Tomka, vice-président ; MM. Koroma, Bennouna, Skotnikov,
  juges.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
ix, à La Haye, le vingt-deux juillet deux mille dix, en deux exemplaires,
nt l’un restera déposé aux archives de la Cour et l’autre sera transmis
 Secrétaire général de l’Organisation des Nations Unies.


                                                     Le président,
                                            (Signé) Hisashi OWADA.
                                                       Le greffier,
                                          (Signé) Philippe COUVREUR.


M. le juge TOMKA, vice-président, joint une déclaration à l’avis consul-
 if ; M. le juge KOROMA joint à l’avis consultatif l’exposé de son opinion
 sidente ; M. le juge SIMMA joint une déclaration à l’avis consultatif ;
M. les juges KEITH et SEPÚLVEDA-AMOR joignent à l’avis consultatif les
posés de leur opinion individuelle ; MM. les juges BENNOUNA et SKOT-
KOV joignent à l’avis consultatif les exposés de leur opinion dissidente ;
M. les juges CANÇADO TRINDADE et YUSUF joignent à l’avis consultatif
  exposés de leur opinion individuelle.

                                                       (Paraphé) H.O.
                                                       (Paraphé) Ph.C.




                                                                          54

